Exhibit 10.54

EXECUTION VERSION

 

THIRD AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

 

This THIRD AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of December 2, 2016, is entered into by and among the following
parties:

 

(i)          AROP FUNDING, LLC, as Borrower;

 

(ii)         ALLIANCE COAL, LLC, as initial Servicer; and

 

(iii)        PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank, LC Participant,
Lender and Administrative Agent.

 

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

 

BACKGROUND

 

A.         The parties hereto have entered into a Receivables Financing
Agreement, dated as of December 5, 2014 (as amended, restated, supplemented or
otherwise modified through to the date hereof, the “Receivables Financing
Agreement”).

 

B.         Concurrently herewith, the parties hereto are entering into an
Amended and Restated Fee Letter (the “Fee Letter”), dated as of the date hereof.

 

C.         The parties hereto desire to amend the Receivables Financing
Agreement as set forth herein.

 

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

 

SECTION 1.         Amendments to the Receivables Financing Agreement.  The
Receivables Financing Agreement is hereby amended (a) to incorporate the changes
shown on the marked pages of the Receivables Financing Agreement attached hereto
as Exhibit A, and (b) to insert Exhibit I-1 and Exhibit I-2 hereto as new
Exhibit I-2 and Exhibit I-2 to the Receivables Financing Agreement.

 

SECTION 2.         Representations and Warranties of the Borrower and
Servicer.  The Borrower and the Servicer hereby represent and warrant to each of
the parties hereto as of the date hereof as follows:

 

(a)         Representations and Warranties.  The representations and warranties
made by it in the Receivables Financing Agreement and each of the other
Transaction Documents to which it is a party are true and correct as of the date
hereof.

 

 

 





--------------------------------------------------------------------------------

 



 

(b)         Enforceability.  The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Receivables
Financing Agreement (as amended hereby) and the other Transaction Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are (assuming due authorization and execution
by the other parties thereto) its valid and legally binding obligations,
enforceable in accordance with its terms, except (x) the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws from time to time in effect relating to creditors’ rights, and (y)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)         No Event of Default.  No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

 

SECTION 3.         Effect of Amendment; Ratification.  All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect.  After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein.  The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

 

SECTION 4.         Conditions to Effectiveness.  This Amendment shall become
effective as of the date hereof upon the Administrative Agent’s receipt of:

 

(a)         counterparts of this Amendment executed by each of the parties
hereto;

 

(b)         counterparts of the Fee Letter executed by each of the parties
thereto; and

 

(c)         confirmation that the “Amendment Fee” has been paid in accordance
with the Fee Letter.

 

SECTION 5.         Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 6.         Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

 

 





2

--------------------------------------------------------------------------------

 



 

SECTION 7.         Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 8.         GOVERNING LAW AND JURISDICTION.  

 

(a)         THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION,
THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR
ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).

 

(b)         EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO
THE BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT
TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH
CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  NOTHING IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS.  EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

SECTION 9.         Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

 

 



3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

 

    

AROP FUNDING, LLC

 

 

 

 

 

By:  

/s/ R. EBERLEY DAVIS 

 

 

Name: R. Eberley Davis

 

 

Title:  Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

ALLIANCE COAL, LLC,

 

 

as the Servicer

 

 

 

 

 

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

 

Name: R. Eberley Davis

 

 

Title:  Senior Vice President, General Counsel and Secretary

 

 

 

 

 





Third Amendment

--------------------------------------------------------------------------------

 



 

 

    

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:  

/s/ MICHAEL BROWN

 

 

Name: Michael Brown

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as LC Bank and as an LC Participant

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL BROWN

 

 

Name: Michael Brown

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL BROWN

 

 

Name: Michael Brown

 

 

Title:  Senior Vice President

 

 

 





Third Amendment

--------------------------------------------------------------------------------

 



 

Reaffirmation of Performance Guaranty.  By executing a counterpart to this
Amendment, the Performance Guarantor hereby unconditionally reaffirms its
obligations under the Performance Guaranty and acknowledges and agrees that such
obligations continue in full force and effect (including, without limitation,
with respect to the “Guaranteed Obligations”, as defined in the Performance
Guaranty), and the Performance Guaranty is hereby ratified and confirmed.

 

 

 

 

 

 

 

    

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

 

 

as Performance Guarantor

 

 

 

 

 

By: Alliance Resource Management, GP, LLC,

 

 

its managing general  partner

 

 

 

 

 

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

 

Name: R. Eberley Davis

 

 

Title:  Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 



Third Amendment

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[See Attached]

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXECUTION VERSIONEXHIBIT A

RECEIVABLES FINANCING AGREEMENT

 

Dated as of December 5, 2014

 

by and among

 

AROP FUNDING, LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and LC Participants,

 

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

ALLIANCE COAL, LLC,

as initial Servicer

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS


1 

 

SECTION 1.01.

Certain Defined Terms


1 

 

SECTION 1.02.

Other Interpretative Matters


28 

 

 

 

 

 

ARTICLE II

 

TERMS OF THE LOANS


29 

 

SECTION 2.01.

Loan Facility


29 

 

SECTION 2.02.

Making Loans; Repayment of Loans


29 

 

SECTION 2.03.

Interest and Fees


31 

 

SECTION 2.04.

Records of Loans and Participation Advances


32 

 

 

 

 

ARTICLE III

 

LETTER OF CREDIT FACILITY


32 

 

SECTION 3.01.

Letters of Credit


32 

 

SECTION 3.02.

Issuance of Letters of Credit; Participations


33 

 

SECTION 3.03.

Requirements For Issuance of Letters of Credit


34 

 

SECTION 3.04.

Disbursements, Reimbursement


34 

 

SECTION 3.05.

Repayment of Participation Advances


34 

 

SECTION 3.06.

Documentation


35 

 

SECTION 3.07.

Determination to Honor Drawing Request


35 

 

SECTION 3.08.

Nature of Participation and Reimbursement Obligations


35 

 

SECTION 3.09.

Indemnity


37 

 

SECTION 3.10.

Liability for Acts and Omissions


37 

 

 

 

 

ARTICLE IV

 

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


39 

 

SECTION 4.01.

Settlement Procedures


39 

 

SECTION 4.02.

Payments and Computations, Etc


41 

 

 

 

 

ARTICLE V

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY

 

 

 

AND SECURITY INTEREST


39 

 

SECTION 5.01.

Increased Costs


42 

 

SECTION 5.02.

Funding Losses


44 

 

SECTION 5.03.

Taxes


44 

 

SECTION 5.04.

Inability to Determine Euro-Rate; Change in Legality


48 

 

SECTION 5.05.

Security Interest


49 

 

 

 

 

ARTICLE VI

 

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS


50 

 





-i-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Page

 

SECTION 6.01.

Conditions Precedent to Effectiveness and the Initial Credit Extension


50 

 

SECTION 6.02.

Conditions Precedent to All Credit Extensions


50 

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES


51 

 

SECTION 7.01.

Representations and Warranties of the Borrower


51 

 

SECTION 7.02.

Representations and Warranties of the Servicer


56 

 

 

 

 

ARTICLE VIII

 

COVENANTS


59 

 

SECTION 8.01.

Covenants of the Borrower


59 

 

SECTION 8.02.

Covenants of the Servicer


67 

 

SECTION 8.03.

Separate Existence of the Borrower


71 

 

 

 

 

ARTICLE IX

 

ADMINISTRATION AND COLLECTION OF RECEIVABLES


75 

 

SECTION 9.01.

Appointment of the Servicer


75 

 

SECTION 9.02.

Duties of the Servicer


76 

 

SECTION 9.03.

Lock-Box Account Arrangements


77 

 

SECTION 9.04.

Enforcement Rights


77 

 

SECTION 9.05.

Responsibilities of the Borrower


79 

 

SECTION 9.06.

Servicing Fee


80 

 

 

 

 

ARTICLE X

 

EVENTS OF DEFAULT


80 

 

SECTION 10.01.

Events of Default


80 

 

 

 

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT


84 

 

SECTION 11.01.

Authorization and Action


84 

 

SECTION 11.02.

Administrative Agent’s Reliance, Etc


84 

 

SECTION 11.03.

Administrative Agent and Affiliates


84 

 

SECTION 11.04.

Indemnification of Administrative Agent


85 

 

SECTION 11.05.

Delegation of Duties


85 

 

SECTION 11.06.

Action or Inaction by Administrative Agent


85 

 

SECTION 11.07.

Notice of Events of Default; Action by Administrative Agent


85 

 

SECTION 11.08.

Non-Reliance on Administrative Agent and Other Parties


85 

 

SECTION 11.09.

Successor Administrative Agent


86 

 

 

 

 

ARTICLE XII

 

[RESERVED]


86 

 





-ii-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Page

ARTICLE XIII

 

INDEMNIFICATION


87 

 

SECTION 13.01.

Indemnities by the Borrower


87 

 

SECTION 13.02.

Indemnification by the Servicer


89 

 

 

 

 

ARTICLE XIV

 

MISCELLANEOUS


91 

 

SECTION 14.01.

Amendments, Etc


91 

 

SECTION 14.02.

Notices, Etc


91 

 

SECTION 14.03.

Assignability; Addition of Lenders


92 

 

SECTION 14.04.

Costs and Expenses


94 

 

SECTION 14.05.

No Proceedings


95 

 

SECTION 14.06.

Confidentiality


95 

 

SECTION 14.07.

GOVERNING LAW


96 

 

SECTION 14.08.

Execution in Counterparts


96 

 

SECTION 14.09.

Integration; Binding Effect; Survival of Termination


96 

 

SECTION 14.10.

CONSENT TO JURISDICTION


97 

 

SECTION 14.11.

WAIVER OF JURY TRIAL


97 

 

SECTION 14.12.

Ratable Payments


97 

 

SECTION 14.13.

Limitation of Liability


98 

 

SECTION 14.14.

Intent of the Parties


98 

 

SECTION 14.15.

USA Patriot Act


98 

 

SECTION 14.16.

Right of Setoff


99 

 

SECTION 14.17.

Severability


99 

 

SECTION 14.18.

Mutual Negotiations


99 

 

SECTION 14.19.

Captions and Cross References


99 

 

 

 



-iii-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT A

–

Form of [Loan Request] [LC Request]

 

 

EXHIBIT B

–

Form of Assignment and Acceptance Agreement

 

 

EXHIBIT C

–

Form of Assumption Agreement

 

 

EXHIBIT D

–

Form of Letter of Credit Application

 

 

EXHIBIT E

–

Credit and Collection Policy

 

 

EXHIBIT F

–

Form of Information Package

 

 

EXHIBIT G

–

Form of Compliance Certificate

 

 

EXHIBIT H

–

Closing Memorandum

 

 

EXHIBIT I-1

–

Form of Weekly Report

 

 

EXHIBIT I-2

–

Form of Daily Report

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

SCHEDULE I

–

Commitments

 

 

SCHEDULE II

–

Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

 

 

SCHEDULE III

–

Notice Addresses

 

 

SCHEDULE IV

–

Excluded Receivables

 

 

 

 

 



-i-

--------------------------------------------------------------------------------

 

 

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 5, 2014 by and among the following parties:

 

(i)         AROP FUNDING, LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

 

(ii)        the Persons from time to time party hereto as Lenders and LC
Participants;

 

(iii)       PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity,
together with its successors and assigns in such capacity, the “LC Bank”);

 

(iv)       PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent; and

 

(v)        ALLIANCE COAL, LLC, a Delaware limited liability company
(“Alliance”), as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”).

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Transferor pursuant to the Sale and Contribution Agreement.  The Transferor
has acquired, and will acquire from time to time, Receivables from the
Originator(s) pursuant to the Purchase and Sale Agreement.  The Borrower has
requested (a) that the Lenders make Loans from time to time to the Borrower and
(b) the LC Bank to issue Letters of Credit for the account of the Borrower from
time to time, in each case, on the terms, and subject to the conditions set
forth herein, secured by, among other things, the Receivables. 

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

 

“Adjusted LIBOR” means with respect to any Interest Period, the greater of (a)
0.00% and (b) the interest rate per annum determined by the Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate of interest determined by the
Administrative Agent in accordance with its usual procedures (which

 

 

 



 

--------------------------------------------------------------------------------

 

 

determination shall be conclusive absent manifest error) to be the rate per
annum for deposits in U.S. dollars as reported by Bloomberg Finance L.P. and
shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Interest
Period for an amount comparable to the Portion of Capital to be funded at the
Adjusted LIBOR during such Interest Period, by (ii) a number equal to 1.00 minus
the Euro-Rate Reserve Percentage.  The calculation of Adjusted LIBOR may also be
expressed by the following formula:

 

 

Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M
or appropriate successor

Adjusted LIBOR    =

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error).

 

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

 

“Administrative Agent’s Account” means the account from time to time designated
by the Administrative Agent to the Borrower and the Servicer for purposes of
receiving payments to or for the account of the Credit Parties hereunder.

 

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) shall not constitute an Adverse Claim.

 

“Advisors” has the meaning set forth in Section 14.06(c).

 

“Affected Person” means each Credit Party and each of their respective
Affiliates.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.  For purposes of this definition, control of a Person shall mean
the power, direct or indirect:  (x) to vote 25% or more





-2-

--------------------------------------------------------------------------------

 



of the securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

 

 “Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders and LC Participants at such time.

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“AHGP Management Investors” means any of (1) C-Holdings, LLC, (2) the
management, officers and/or directors of Alliance GP, LLC and/or the Parent
and/or the sole or managing general partner of Parent who are also unit holders
(or partners or shareholders) of Alliance Holdings GP, L.P. or Alliance Resource
Partners, L.P. (all such persons of management, officers and directors,
collectively, the “Management Persons”), (3) any corporation, limited liability
company, partnership, trust or other legal entity owned, directly or indirectly,
by such Management Person or by such Management Person and his or her spouse or
direct lineal descendent or, in the case of a trust, as to which such Management
Person is (either individually or together with such Management Person’s spouse)
a trustee, and/or (4) any Person that is a party to the Transfer Restrictions
Agreement (so long as the Transfer Restrictions Agreement remains in effect).

 

“Alliance” has the meaning set forth in the preamble to this Agreement.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Asset Acquisition” means (a) an investment by the Parent or any Subsidiary of
Parent in any other person pursuant to which such person shall become a
Subsidiary of Parent or shall be merged with or into the Parent or any
Subsidiary of Parent, (b) the acquisition by the Parent or any Subsidiary of
Parent of the assets of any person (other than a Subsidiary of Parent) which
constitute all or substantially all of the assets of such person or (c) the
acquisition by the Parent or any Subsidiary of Parent of any division or line of
business of any person (other than a Subsidiary of Parent).

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee, and the Administrative
Agent, and, if required, the





-3-

--------------------------------------------------------------------------------

 



Borrower, pursuant to which such Eligible Assignee may become a party to this
Agreement, in substantially the form of Exhibit B hereto.

 

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

 

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

 

(a)         the rate of interest in effect for such day as publicly announced
from time to time by such Lender or its Affiliate as its “reference rate” or
“prime rate”, as applicable.  Such “reference rate” or “prime rate” is set by
the applicable Lender or its Affiliate based upon various factors, including
such Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer;

 

(b)         0.50% per annum above the latest Federal Funds Rate; and

 

(c)         0.50% per annum above the Euro-Rate applicable to the Interest
Period for which the Base Rate is then being determined.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, reimbursement for drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

 

“Borrower’s Net Worth” means, at any time of determination,  an amount equal to
(i) the sum of (A) the aggregate Outstanding Balance of all Pool Receivables at
such time, plus (B) the





-4-

--------------------------------------------------------------------------------

 



fair market value of all cash and cash equivalents owned by Borrower at such
time, minus (ii) the sum of (A) the Aggregate Capital at such time, plus (B) the
Adjusted LC Participation Amount at such time, plus (C) the Aggregate Interest
at such time, plus (D) the aggregate accrued and unpaid Fees at such time, plus
(E) the aggregate outstanding principal balance of all Subordinated Notes at
such time, plus (F) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (G) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.

 

“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Receivables Pool Balance at such time, minus (b) the Total Reserves at
such time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.

 

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to Adjusted LIBOR and a reduction of Capital is made for any reason
on any day other than a Settlement Date or (ii) to the extent that the Borrower
shall for any reason, fail to borrow on the date specified by the Borrower in
connection with any request for funding pursuant to Article II of this
Agreement, the amount, if any, by which (A) the additional Interest (calculated
without taking into account any Breakage Fee or any shortened duration of such
Interest Period pursuant to the definition thereof) which would have accrued
during such Interest Period on the reductions of Capital relating to such
Interest Period had such reductions not been made (or, in the case of clause
(ii) above, the amounts so failed to be borrowed or accepted in connection with
any such request for funding by the Borrower), exceeds (B) the income, if any,
received by the applicable Lender from the investment of the proceeds of such
reductions of Capital (or such amounts failed to be borrowed by the
Borrower).  A certificate as to the amount of any Breakage Fee (including the
computation of such amount) shall be submitted by the affected Lender to the
Borrower and shall be presumed correct absent manifest error.

 

“Business Day” means any day (other than a Saturday or Sunday) on which:  (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with the Euro-Rate, dealings are carried out in the London
interbank market.

 

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts (i) paid to, or on behalf of, the Borrower in connection with all Loans
made by such Lender pursuant to Article II, (ii) paid by such Lender, as an LC
Participant, to the LC Bank in respect of a Participation Advance made by such
Lender to LC Bank pursuant to Section 3.04(b) and (iii) with respect to the
Lender that is the LC Bank, paid by the LC Bank with respect to all drawings
under the Letter of Credit to the extent such drawings have not been reimbursed
by the Borrower or funded by Participation Advances, as reduced from time to
time by Collections distributed and applied on account of such Capital pursuant
to Section 4.01;  provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.





-5-

--------------------------------------------------------------------------------

 



 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

“Change in Control” means the occurrence of any of the following: (a) the
Transferor ceases to own, directly, 100% of the issued and outstanding Capital
Stock and other equity interests of Borrower free and clear of all Adverse
Claims, (b) Parent ceases to own, directly or indirectly, 98% or more of the
issued and outstanding Capital Stock or other equity interests of any Originator
or the Servicer, (c) the managing general partner of the Parent shall at any
time for any reason cease to be either the sole or managing general partner of
Alliance Resource Partners, L.P. or (d) the AHGP Management Investors shall at
any time for any reason cease to (i) possess the right, directly or indirectly,
to elect or appoint a majority of the board of directors of the managing general
partner of the Parent or (ii) control, directly or indirectly, the managing
general partner of the Parent. Notwithstanding the foregoing, any transaction or
series of transactions that result in (I) Alliance Holdings GP, L.P. merging
with and into Alliance Resource Partners, L.P., with either Alliance Holdings
GP, L.P. or Alliance Resource Partners, L.P. as the surviving entity, or (II)
Alliance Holdings GP, L.P. becoming a direct or indirect wholly-owned subsidiary
of Alliance Resource Partners, L.P., (III) Alliance Resource Partners, L.P.
merging with or into Alliance Holdings GP, L.P. or a Subsidiary thereof, with
Alliance Holdings GP, L.P. or such Subsidiary as the surviving entity, or (IV)
any exchange of incentive distribution rights in Alliance Resource Partners,
L.P. and/or exchange of general partner interests in Alliance Resource Partners,
L.P. or the Parent for common units of Alliance Resource Partners, L.P. (any
such transaction described in clause (I) or-  (IIIV) above, a “Simplification
Transaction”), shall not constitute a Change in Control hereunder regardless of
whether or not, after giving effect to such Simplification Transaction, any of
the events described in clauses (c) or (d) of the first sentence of this
definition of Change in Control shall have occurred.

 

“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Closing Date” means December 5, 2014.





-6-

--------------------------------------------------------------------------------

 



 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” has the meaning set forth in Section 5.05(a).

 

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, the Transferor, the Borrower, the Servicer or
any other Person on their behalf in payment of any amounts owed in respect of
such Pool Receivable (including purchase price, finance charges, interest and
all other charges), or applied to amounts owed in respect of such Pool
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of the related
Obligor or any other Person directly or indirectly liable for the payment of
such Pool Receivable and available to be applied thereon), (b) all Deemed
Collections, (c) all proceeds of all Related Security with respect to such Pool
Receivable and (d) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Lender, LC Participant or LC Bank, as
applicable, the maximum aggregate amount which such Person is obligated to lend
or pay hereunder on account of all Loans and all drawings under all Letters of
Credit, on a combined basis, as set forth on Schedule I or in the Assumption
Agreement or other agreement pursuant to which it became a Lender and/or LC
Participant, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 14.03 or in connection with a reduction in the
Facility Limit pursuant to Section 2.02(e) or an increase in Commitments
pursuant to Section 2.02(h).  If the context so requires, “Commitment” also
refers to a Lender’s obligation to make Loans, make Participation Advances
and/or issue Letters of Credit hereunder in accordance with this Agreement.

 

“Concentration Percentage” means (i) for any Group AA Obligor, 30.00%, (ii) for
any Group A Obligor, 17.50%, (iii) for any Group B Obligor, 15.00%, (iv) for any
Group C Obligor, 12.50% and (v) for any Group D Obligor, 7.50%.

 

“Concentration Reserve” means, at any time of determination, an amount equal to:
(a) the sum of the Aggregate Capital plus the LC Participation Amount on such
date, multiplied by (b)(i) the Concentration Reserve Percentage on such date,
divided by (ii) 100% minus the Concentration Reserve Percentage on such date.

 

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentage of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

 

“Consolidated Cash Flow” means, as of any date of determination for any
applicable period, the excess, if any, of (a) the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of (i)
Consolidated Net Income for such period, plus (ii) to the extent deducted in the
determination of Consolidated Net Income for such period, without duplication,
(A) Consolidated Non-Cash Charges, (B) Consolidated Interest Expense and (C)
Consolidated Income Tax Expense, over (b) the sum of, without duplication, the
amounts for such period, taken





-7-

--------------------------------------------------------------------------------

 



as a single accounting period, of (i) any non-cash items increasing Consolidated
Net Income for such period (x) to the extent that such items constitute
reversals of Consolidated Non-Cash Charges for a previous period and which were
included in the computation of Consolidated Cash Flow for such previous period
pursuant to the provisions of the preceding clause (a) or (y) for unrealized
gains under derivative instruments, and (ii) any cash charges for such period to
the extent that such charges constituted non-cash items for a previous period
and to the extent such charges are not otherwise included in the determination
of Consolidated Net Income; provided that Consolidated Cash Flow shall be
calculated, without duplication, after giving effect on a pro forma basis for
such period, in all respects in accordance with GAAP, to any Transfer or Asset
Acquisitions (including, without limitation any Asset Acquisition by the Parent
or any Subsidiary of Parent giving rise to the need to determine Consolidated
Cash Flow as a result of the Parent or one of its Subsidiaries (including any
person that becomes a Subsidiary as result of any such Asset Acquisition)
incurring, assuming or otherwise becoming liable for any debt) occurring during
the period commencing on the first day of such period to and including the date
of the transaction, as if such Transfer or Asset Acquisition occurred on the
first day of such period.

 

“Consolidated Fixed Charges” means, with respect to the Parent and its
Subsidiaries for any period, the sum of Consolidated Interest Expense plus cash
distributions for such period, in each case, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for Federal, state, local and foreign income taxes of the Parent and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” means, as of any date of determination for any
applicable period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Parent and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Parent and its
Subsidiaries in accordance with GAAP): (a) all interest in respect of debt of
the Parent and its Subsidiaries whether paid or accrued (including non-cash
interest payments and imputed interest on capital lease obligations) deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
(but not expense) amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP; provided that there
shall be excluded:

 

(a)  the income (or loss) of any person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent or a Subsidiary,
and the income (or loss) of any person, substantially all of the assets of which
have been acquired in any manner, realized by such other person prior to the
date of acquisition,

 

(b)  any aggregate net gain or loss during such period arising from the sale,
conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current: all fixed assets,
whether tangible or intangible, all inventory sold in





-8-

--------------------------------------------------------------------------------

 



conjunction with the disposition of fixed assets, and all securities (as defined
in Section 2(a)(1) of the Securities Act, as amended from time to time);

 

(c)  debt extinguishment costs and expenses in an amount not to exceed
$25,000,000 for the duration of the Parent Revolving Facility;

 

(d)  transaction costs, fees and expenses in connection with any acquisition or
issuance of Debt or equity (whether or not successful) by the Parent or any of
its Subsidiaries; and

 

(e)  the amount of any non-cash unusual or non-recurring restructuring or
similar charges; provided that any determination of whether a charge is unusual
or non-recurring shall be made by the Parent’s chief financial officer (or
person acting in a similar capacity) pursuant to such officer’s good faith
judgment.

 

“Consolidated Non-Cash Charges” means, with respect to the Parent and its
Subsidiaries for any period, the aggregate depreciation, depletion and
amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties, any non-cash employee compensation
expenses for such period, impairment charges, unrealized losses and gains under
derivative instruments and non-cash charges due to cumulative effects of changes
in accounting principles, in each case, reducing Consolidated Net Income of the
Parent and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Controlled Related Party” of a Borrower Indemnified Party or Servicer
Indemnified Party means (1) any Affiliate of a Borrower Indemnified Party or
Servicer Indemnified Party (as applicable),  (2) the respective directors,
officers, or employees of such Borrower Indemnified Party or Servicer
Indemnified Party (as applicable) and its Affiliates and (3) the respective
agents or representatives of such Borrower Indemnified Party or Servicer
Indemnified Party (as applicable) and its Affiliates, in the case of this clause
(3), acting on behalf of or at the instructions of such Borrower Indemnified
Party or Servicer Indemnified Party (as applicable) or its Affiliates; provided,
 however, that no Covered Entity or Affiliate of a Covered Entity, or any
director, officer, employee, agent or representative of any of the foregoing
shall constitute a “Controlled Related Party”.

 

“Covered Entity” shall mean (a) each of Borrower, the Servicer, the Transferor,
each Originator, the Parent and each of Parent’s Subsidiaries and (b) each
Person that, directly or indirectly, is in control of a Person described in
clause (a) above.  For purposes of this definition,





-9-

--------------------------------------------------------------------------------

 



control of a Person shall mean the direct or indirect (x) ownership of, or power
to vote, 25% or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for such Person, or (y) power to direct or
cause the direction of the management and policies of such Person whether by
ownership of equity interests, contract or otherwise.

 

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of May 23, 2012, among Parent, as borrower, the lenders from time to time
party thereto, the letter of credit issuing banks from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, swing line
lender and collateral agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

 

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

 

“Credit Party” means each Lender, the LC Bank, each LC Participant and the
Administration Agent.

 

“Daily Report” means a report substantially in the form of Exhibit I-2.

 

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to:  (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables originated
by the Originators during the three most recent Fiscal Months ended on the last
day of such Fiscal Month, divided by (ii) 90.

 

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person (without duplication) for or in respect of:  (i)
borrowed money, (ii) amounts raised under or liabilities in respect of any
bonds, debentures, notes, note purchase, acceptance or credit facility, or other
similar instruments or facilities, (iii) reimbursement obligations (contingent
or otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate on currency hedges or (vi) any Guaranty of any such
Debt.

 

“Deemed Collections” has the meaning set forth in Section 4.01(d).





-10-

--------------------------------------------------------------------------------

 



 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:  (a) the aggregate Outstanding Balance of
all Pool Receivables that are Defaulted Receivables at such time, by (b) the
initial Outstanding Balance of all Pool Receivables generated by the Originators
during the month that is three Fiscal Months before such month.

 

“Defaulted Receivable” means a Receivable:

 

(a)         as to which any payment, or part thereof, remains unpaid for more
than 60 days and less than 91 days from the original due date for such payment;

 

(b)         as to which any payment, or part thereof, remains unpaid for less
than 61 days from the original due date for such payment and consistent with the
Credit and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible; or

 

(c)         as to which any payment, or part thereof, remains unpaid for less
than 61 days from the original due date for such payment and an Insolvency
Proceeding shall have occurred with respect to the Obligor thereof or any other
Person obligated thereon or owning any Related Security with respect thereto. 

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day, by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

 

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing:  (a) the
aggregate initial Outstanding Balance of all Pool Receivables generated by the
Originators during the most recent Fiscal Month, by (b) the Net Receivables Pool
Balance as of the last day of such Fiscal Month.

 

“Dilution Ratio” means, for any Fiscal Month, the greater of (i) 0.50% and (ii)
the ratio (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward), computed as of the last day of each Fiscal
Month by dividing:  (a) the aggregate amount of Deemed Collections during such
Fiscal Month (other than any Deemed Collections with respect to any Receivables
that were both (I) generated by an Originator during such Fiscal Month and (II)
written off the applicable Originator’s or the Borrower’s books as uncollectible
during such Fiscal Month), by (b) the aggregate initial Outstanding Balance of
all Pool Receivables generated by the Originators during the Fiscal Month that
is one month prior to such Fiscal Month.

 

“Dilution Reserve” means, on any day, an amount equal to:  (a) the Aggregate
Capital plus the LC Participation Amount on such day, multiplied by (b) (i) the
Dilution Reserve Percentage on such day, divided by (ii) 100% minus the Dilution
Reserve Percentage on such day.





-11-

--------------------------------------------------------------------------------

 



 

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio, multiplied by (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the Dilution
Volatility Component.

 

“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between:  (i) the highest Dilution Ratio for any Fiscal
Months during the twelve most recent Fiscal Month and (ii) the arithmetic
average of the Dilution Ratios for such twelve months times (b) (i) the highest
Dilution Ratio for any Fiscal Month during the twelve most recent Fiscal Months,
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

“Drawing Date” has the meaning set forth in Section 3.04(a).

 

“Eligible Assignee”  means (i) any Lender or any of its Affiliates and (ii) any
other financial institution approved by the Borrower, such approval not to be
unreasonably withheld, conditioned or delayed.

 

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

 

(a)         the Obligor of which is: (i) a resident of the United States of
America; (ii) not a Governmental Authorityfederal governmental authority other
than TVA; (iii) not a Sanctioned Person; (iv) not an Affiliate of the Borrower,
the Parent, the Transferor, the Servicer or any Originator; (v) [Reserved]; (vi)
not the Obligor with respect to Delinquent Receivables with an aggregate
Outstanding Balance exceeding 25% of the aggregate Outstanding Balance of all
such Obligor’s Pool Receivables; and (vii) not a Material Supplier to any
Originator or the Transferor or an Affiliate of such Material Supplier;

 

(b)         for which an Insolvency Proceeding shall not have occurred with
respect to the Obligor thereof or any other Person obligated thereon or owning
any Related Security with respect thereto;

 

(c)         that is denominated and payable only in U.S. dollars in the United
States of America, and the Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock-Box or Lock-Box Account
in the United States of America;

 

(d)         that does not have a due date which is more than 4560 days after the
original invoice date of such Receivable;

 

(e)         that arises under a Contract for the sale of goods or services in
the ordinary course of the applicable Originator’s business;

 

(f)         that arises under a duly authorized Contract that is in full force
and effect and that is a legal, valid and binding obligation of the related
Obligor, enforceable against such Obligor in accordance with its terms;





-12-

--------------------------------------------------------------------------------

 



 

(g)         that has been sold by an Originator to the Transferor pursuant to
the Purchase and Sale Agreement and sold or contributed by the Transferor to the
Borrower pursuant to the Sale and Contribution Agreement, and with respect to
which transfers all conditions precedent under the Sale Agreements have been
met;

 

(h)         that, together with any Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);

 

(i)         with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;

 

(j)         that is not subject to any existing dispute, right of rescission,
set-off, counterclaim, any other defense against the applicable Originator (or
any assignee of such Originator) or Adverse Claim, and the Obligor of which
holds no right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable; provided, that only such portion of such Receivable that is
subject to any of the foregoing shall be deemed to be ineligible pursuant to
this clause (j);

 

(k)         that satisfies all applicable requirements of the Credit and
Collection Policy;

 

(l)         that, together with the Contract related thereto, has not been
modified, waived or restructured since its creation, except as permitted
pursuant to Section 9.02 of this Agreement and for amendments, modifications or
restructuring of Contracts with respect to future Receivables to the extent as
permitted by Sections 8.01(j) and 8.02(g);

 

(m)         in which the Borrower owns good and marketable title, free and clear
of any Adverse Claims, and that is freely assignable (including without any
consent of the related Obligor or any Governmental Authority);

 

(n)         for which the Administrative Agent (on behalf of the Secured
Parties) shall have a valid and enforceable first priority perfected security
interest therein and in the Related Security and Collections with respect
thereto, in each case free and clear of any Adverse Claim;

 

(o)         that constitutes an “account” or a “general intangible” as defined
in the UCC, and that is not evidenced by instruments or chattel paper;

 

(p)         that is neither a Defaulted Receivable nor a Delinquent Receivable;





-13-

--------------------------------------------------------------------------------

 



 

(q)         for which none of any Originator, the Borrower, the Transferor, the
Parent or the Servicer has established any offset or netting arrangements with
the related Obligor in connection with the ordinary course of payment of such
Receivable;

 

(r)         that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Originator thereof,
the Transferor or the Borrower (other than the delivery of the related goods or
merchandise with respect to In-Transit Receivables), and the related goods or
merchandise shall have been shipped and/or services performed;

 

(s)         that if not yet billed or invoiced, the related coal has been
shipped within the last sixty (60) days;

 

(t)         which (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;

 

(u)         which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods;

 

(v)         if the Obligor of which is a Top Twenty-Five Obligor, in which no
Originator or the Transferor (or any Affiliate of any of the foregoing) owes any
amount to such Obligor (including as a result of such Obligor being a Supplier
to such Person); provided, that only such portion of such Receivable to the
extent subject to potential offset respecting any of the foregoing shall be
deemed to be ineligible pursuant to this clause (v); and

 

(w)         that satisfies all applicable requirements of clause (j) of Section
6.1 of the Purchase and Sale Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

 

“Euro-Rate” means, at any time of determination, with respect to any Lender, (i)
if such Lender and the Borrower have agreed in writing that the Euro-Rate for
such Lender will be determined based upon LMIR, then LMIR at such time or (ii)
in all other cases, Adjusted LIBOR at such time.  The Euro-Rate with respect to
PNC shall be determined based upon LMIR unless otherwise agreed by PNC and the
Borrower in writing.





-14-

--------------------------------------------------------------------------------

 



 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Event of Default” has the meaning specified in Section 10.01.

 

“Excess Concentration” means, the sum, without duplication, of:

 

(a)         the sum of the amounts calculated for each of the Obligors equal to
the excess (if any) of (i) aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables; plus

 

(b)         the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are In-Transit Receivables, over (ii) the product of
(x) 7.5%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

 

(c)         the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that have not been billed, over (ii) the product of (x)
10.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excluded Receivable” means any Receivable (without giving effect to the
exclusion of “Excluded Receivables” from the definition of “Receivable”) which
arose from the sale of minerals that were extracted from one or more of the
mineheads set forth on Schedule IV hereto or the sale or leasing of equipment
(provided, that coal shall not constitute equipment for purposes of this
definition).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office
and (c) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Exiting Lender” has the meaning set forth in Section 2.02(g).





-15-

--------------------------------------------------------------------------------

 



 

“Facility Limit” means $100,000,000 as reduced or increased from time to time
pursuant to Section 2.02(e) or 2.02(h), as applicable.  References to the unused
portion of the Facility Limit shall mean, at any time of determination, an
amount equal to (x) the Facility Limit at such time, minus (y) the sum of the
Aggregate Capital plus the LC Participation Amount.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

“Final Maturity Date” means the date that is one hundred eighty (180) days
following the Scheduled Termination Date (as such date may be extended pursuant
to Section 2.02(g)), or such earlier date on which the Loans become due and
payable pursuant to Section 10.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

 

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

 

“Fiscal Month” means each calendar month.





-16-

--------------------------------------------------------------------------------

 



 

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

 

“Fixed Charge Ratio” means the ratio of (a) Consolidated Cash Flow minus (i)
Consolidated Income Tax Expense, minus (ii) Maintenance Cap Ex to (b)
Consolidated Fixed Charges of the Parent and its Subsidiaries for each rolling
four-quarter period (provided  that in calculating the Fixed Charge Ratio for
any rolling four-quarter period (i) distributions made in the first quarter of
such four-quarter period shall be excluded form determining the Fixed Charge
Ratio and (ii) all distributions declared or made in the current quarter when
the calculation is being made (up to the time when the calculation is being
made) shall be included in determining the Fixed Charge Ratio).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Acts” has the meaning set forth in Section 3.09.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group AA Obligor” means any Obligor with a rating of at least:  (a) “AA” or
better by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced
debt securities, and (b) “Aa2” or better by Moody’s on such Obligor’s long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor receives a split rating from S&P and Moody’s and satisfies only one of
clause (a) or clause (b) above, then if such differences in ratings between S&P
and Moody’s is not more than one ratings level, such Obligor shall be deemed to
have satisfied each of clause (a) and clause (b) above.  Notwithstanding the
foregoing, any Obligor that is an Affiliate of an Obligor that satisfies the
definition of “Group AA Obligor” shall be deemed to be a Group AA Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, “Group C Obligor” or “Group D Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor, a Group C
Obligor or a Group D Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Affiliates that are Obligors.

 

“Group A Obligor” means any Obligor with a short-term rating of at least:  (a)
“A-1” by S&P, or if such Obligor does not have a short-term rating from S&P, a
rating of “A+” or better by S&P on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor receives a split rating from S&P and Moody’s and
satisfies only one of clause (a) or clause (b) above, then (i) if such
differences in ratings between S&P and





-17-

--------------------------------------------------------------------------------

 



Moody’s is not more than one ratings level, such Obligor shall be deemed to have
satisfied each of clause (a) and clause (b) above and (ii) if such differences
in ratings between S&P and Moody’s is two ratings level, such Obligor’s rating
shall be deemed to be one ratings level lower than its rating from the higher of
S&P and Moody’s and after giving effect to such adjustment in rating, such
Obligor shall be required to satisfy only one of clause (a) or clause (b)
above.  Notwithstanding the foregoing, any Obligor that is an Affiliate of an
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group AA
Obligor”, “Group B Obligor”, “Group C Obligor” or “Group D Obligor”, in which
case such Obligor shall be separately treated as a Group AA Obligor, a Group B
Obligor, a Group C Obligor or a Group D Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Affiliates that are
Obligors.

 

“Group B Obligor” means an Obligor that is not a Group A Obligor, with a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-2” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baal” to “A2” by Moody’s on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities; provided, that if an Obligor receives a
split rating from S&P and Moody’s and satisfies only one of clause (a) or clause
(b) above, then (i) if such differences in ratings between S&P and Moody’s is
not more than one ratings level, such Obligor shall be deemed to have satisfied
each of clause (a) and clause (b) above and (ii) if such differences in ratings
between S&P and Moody’s is two ratings level, such Obligor’s rating shall be
deemed to be one ratings level lower than its rating from the higher of S&P and
Moody’s and after giving effect to such adjustment in rating, such Obligor shall
be required to satisfy only one of clause (a) or clause (b)
above.  Notwithstanding the foregoing, any Obligor that is an Affiliate of an
Obligor that satisfies the definition of “Group B Obligor” shall be deemed to be
a Group B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group AA
Obligor”, “Group A Obligor”, “Group C Obligor” or “Group D Obligor”, in which
case such Obligor shall be separately treated as a Group AA Obligor, a Group A
Obligor, a Group C Obligor or a Group D Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Affiliates that are
Obligors.

 

“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with a short-term rating of at least:  (a) “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB-” to “BBB”
by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
if an Obligor receives a split rating from S&P and Moody’s and satisfies only
one of clause (a) or clause (b) above, then (i) if such differences in ratings
between S&P and Moody’s is not more than one ratings level, such Obligor shall
be deemed to have satisfied each of clause (a) and clause (b) above and (ii) if
such differences in ratings between S&P and Moody’s is two ratings level, such





-18-

--------------------------------------------------------------------------------

 



Obligor’s rating shall be deemed to be one ratings level lower than its rating
from the higher of S&P and Moody’s and after giving effect to such adjustment in
rating, such Obligor shall be required to satisfy only one of clause (a) or
clause (b) above.  Notwithstanding the foregoing, any Obligor that is an
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group AA Obligor”, “Group A Obligor”, “Group B Obligor” or “Group D Obligor”,
in which case such Obligor shall be separately treated as a Group AA Obligor, a
Group A Obligor, a Group B Obligor or a Group D Obligor, as the case may be, and
shall be aggregated and combined for such purposes with any of its Affiliates
that are Obligors.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor.  Notwithstanding the
foregoing, any Obligor that is an Affiliate of an Obligor that satisfies the
definition of “Group D Obligor” shall be deemed to be a Group D Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group AA Obligor”, “Group A
Obligor”, “Group B Obligor” or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group AA Obligor, a Group A Obligor, a Group B
Obligor or a Group C Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Affiliates that are Obligors.

 

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Independent Director” has the meaning set forth in Section 8.03(c).

 

“Information Package” means a report, in substantially the form of Exhibit F.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.





-19-

--------------------------------------------------------------------------------

 



 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).

 

“Interest Period” means: (a) before the Termination Date:  (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and (ii)
thereafter, each period commencing on such Monthly Settlement Date and ending on
(but not including) the next Monthly Settlement Date and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Majority Lenders) or, in the absence of any such selection,
each period of 30 days from the last day of the preceding Interest Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof) funded by a Lender, an interest rate per annum equal
to:

 

(a)  the applicable Euro-Rate with respect to such Lender for such Interest
Period (or portion thereof) (provided that for such purpose, if such Euro-Rate
is being determined by reference to LMIR for such Lender, the Euro-Rate for such
day shall be LMIR in effect on such day); or

 

(b)  if the Base Rate is applicable to such Lender pursuant to Section 5.04, the
Base Rate in effect on such day;

 

provided,  however, that the “Interest Rate” for any day while an Event of
Default has occurred and is continuing shall be an interest rate per annum equal
to the sum of 2.00% per annum plus the greater of (i) the Base Rate in effect on
such day and (ii) the Adjusted LIBOR with respect to such Lender for such
Interest Period; provided,  further, that no provision of this Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; and provided,  further,  however,  that
Interest for any Loan shall not be considered paid by any distribution to the
extent that at any time all or a portion of such distribution is rescinded or
must otherwise be returned for any reason.

 

“Interim Report” means each Daily Report and Weekly Report.

 

“In-Transit Receivable” means, at any time of determination, any Receivable
arising in connection with the sale of any goods or merchandise that as of such
time, have been shipped but not delivered to the related Obligor.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“LC Bank” has the meaning set forth in the preamble to this Agreement.

 

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank





-20-

--------------------------------------------------------------------------------

 



and the LC Participants), or such other account as may be so designated as such
by the Administrative Agent.

 

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

 

“LC Limit” means $35,000,000.100,000,000.  References to the unused portion of
the LC Limit shall mean, at any time of determination, an amount equal to (x)
the LC Limit at such time, minus (y) the LC Participation Amount.

 

“LC Participant” means each Lender.

 

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

 

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

 

“Lenders” means PNC and each other Person that becomes a party to this Agreement
in the capacity of a “Lender”.

 

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

 

“LMIR” means for any day during any Interest Period, the greater of (a) 0.00%
and (b) the interest rate per annum determined by the Administrative Agent
(which determination shall be conclusive absent manifest error) by dividing (i)
the one-month Eurodollar rate for U.S. dollar deposits as reported by Bloomberg
Finance L.P. and shown on US0001M Screen or any other service or page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars, as of
11:00 a.m. (London time) on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes, by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage on such
day.  The calculation of LMIR may also be expressed by the following formula:

 

 

One-month Eurodollar rate for U.S. Dollars
shown on Bloomberg US0001M Screen
or appropriate successor

LMIR    =

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

 

“Loan” means any loan made by a Lender pursuant to Section 2.02.





-21-

--------------------------------------------------------------------------------

 



 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and each
Lender pursuant to Section 2.02(a).

 

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).

 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

 

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer, the Administrative
Agent and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the sum of (x) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the fourfive  (45) most recent Fiscal Months, plus (y) the product of 7020%,
times the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the fifthsixth  (56th) most recent Fiscal
Month, by (b) the Net Receivables Pool Balance as of such date.

 

“Loss Reserve” means, at any time of determination, an amount equal to:  (a) the
sum of the Aggregate Capital plus the LC Participation Amount on such date,
multiplied by (b) (i) the Loss Reserve Percentage on such date, divided by (ii)
100% minus the Loss Reserve Percentage on such date.

 

“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.25, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve most recent Fiscal Months, times (c)
the Loss Horizon Ratio.

 

“Maintenance Cap Ex” means Parent’s and its Subsidiaries’ annual (or quarterly,
if applicable) average estimated capital expenditures required to maintain, over
the long-term, the operating capacity of their capital assets based on estimates
developed by management upon a five-year planning horizon and publicly
communicated by management from time to time.





-22-

--------------------------------------------------------------------------------

 



 

“Majority Lenders” means Lenders representing more than 50% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50% of the aggregate outstanding Capital held by all the
Lenders).

 

“Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)         the assets, operations, business or financial condition of (i) if a
particular Person is specified, such Person or (ii) if no particular Person is
specified, the Borrower, the Transferor, the Servicer, the Performance Guarantor
or any Originator;

 

(b)         (i) if a particular Person is specified, the ability of such Person
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party, or (ii) if no particular Person is specified,
the ability of any of the Borrower, the Transferor, the Servicer, the
Performance Guarantor or any Originator to perform its obligations, if any,
under this Agreement or any other Transaction Document to which it is a party;

 

(c)         the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability, value or collectibility
of any material portion of the Pool Receivables;

 

(d)         the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or

 

(e)         the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.

 

“Material Supplier” means, with respect to any Person at any time, any material
Supplier for such Person, other than any Supplier that provides such Person
electricity or gas in its ordinary course of its business (and does not provide
such Person with any other goods or services material to such Person, other than
goods or services incidental to providing electricity and gas).

 

“Mined Properties” has the meaning set forth in the Purchase and Sale Agreement.

 

“Minimum Dilution Reserve” means, on any day, an amount equal to (a) the
Aggregate Capital plus the LC Participation Amount on such date multiplied by
(b) (i) the Minimum Dilution Reserve Percentage, divided by (ii) 100% minus the
Minimum Dilution Reserve Percentage on such day.

 

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.

 

“Minimum Fixed Charge Ratio Period” means each period, if any, commencing on the
date that the Fixed Charge Ratio is less than 1.25:1, and ending on (but not
including) the date, if any, that the Fixed Charge Ratio is no longer less than
1.25:1.





-23-

--------------------------------------------------------------------------------

 



 

“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, the Servicer, any Originator, the
Parent or any of their respective ERISA Affiliates (other than one considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code) is making or accruing an obligation to make contributions, or has within
any of the preceding five plan years made or accrued an obligation to make
contributions.

 

“Net Receivables Pool Balance” means, at any time of determination:  (a) the
Outstanding Balance of Eligible Receivables then in the Receivables Pool, minus
(b) the Excess Concentration.

 

“Notice Date” has the meaning set forth in Section 3.02(b).

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

 

“Order” has the meaning set forth in Section 3.10.

 

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to any assignment or participation.





-24-

--------------------------------------------------------------------------------

 



 

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

“Parent” means Alliance Resource Operating Partners, L.P., a Delaware limited
partnership.

 

“Parent Revolving Facility” means the Parent’s revolving credit facility under
the Credit Agreement, as it may be extended, refinanced or refunded by some or
all of the lenders thereunder.

 

“Parent Group” has the meaning set forth in Section 8.03(c).

 

“Participant” has the meaning set forth in Section 14.03(d).

 

“Participant Register” has the meaning set forth in Section 14.03(e).

 

“Participation Advance” has the meaning set forth in Section 3.04(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“PATRIOT Act” has the meaning set forth in Section 14.15.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the
Transferor, the Borrower or any other member of the Controlled Group may have
any liability, contingent or otherwise.

 

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Lenders at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the aggregate outstanding Capital of
all Loans at such time.

 

“Performance Guarantor” means Parent. 

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.





-25-

--------------------------------------------------------------------------------

 



 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Pro Rata Share” shall mean, as to any LC Participant, a fraction, the numerator
of which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Transferor, as
such agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Qualifying Interim Report” has the meaning set forth in Section 4.01(e).

 

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator, the Transferor or the Borrower,
whether constituting an account, as-extracted collateral, chattel paper, payment
intangible, instrument or general intangible, in each instance arising in
connection with the sale of goods that have been or are to be sold or for
services rendered or to be rendered, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto; provided,  however, that “Receivable” shall not include any such right
to payment of a monetary obligation that is an Excluded Receivable.  Any such
right to payment arising from any one transaction, including, without
limitation, any such right to payment represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of any such right to payment arising from any other transaction.

 

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Sale and Contribution Agreement prior to the
Termination Date.

 

“Register” has the meaning set forth in Section 14.03(b).

 

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)         all of the Borrower’s, the Transferor’s and each Originator’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable;

 

(b)         all instruments and chattel paper that may evidence such Receivable;

 

(c)         all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract





-26-

--------------------------------------------------------------------------------

 



related to such Receivable or otherwise, together with all UCC financing
statements or similar filings relating thereto;

 

(d)         all of the Borrower’s, the Transferor’s and each Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise; and

 

(e)         all of the Borrower’s and the Transferor’s rights, interests and
claims under the Sale Agreements and the other Transaction Documents.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than a Pension Plan maintained by an ERISA Affiliate which is considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

 

“Representatives” has the meaning set forth in Section 14.06(c).

 

“Required Capital Amount” means $12,000,000.

 

“Responsible Officer” of any Person means, any Financial Officer, any vice
president, the secretary, the general counsel, or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers or responsible for the administration of the
obligations of such Person under the Transaction Documents and also, with
respect to a particular matter any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sale Agreements” means the Purchase and Sale Agreement and the Sale and
Contribution Agreement.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the Closing Date, among the Servicer, the Transferor and the
Borrower, as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time.





-27-

--------------------------------------------------------------------------------

 



 

“Sanctioned Country”  means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person”  means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Scheduled Termination Date” means December 2, 2016,1, 2017, as such date may be
extended from time to time pursuant to Section 2.02(g).

 

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means each Credit Party and each Borrower Indemnified Party.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicer Indemnified Amount” has the meaning set forth in Section 13.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

 

“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.

 

“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Lenders) (it being understood that the Administrative Agent (with the
consent or at the direction of the Majority Lenders) may select such Settlement
Date to occur as frequently as daily), or, in the absence of such selection, the
Monthly Settlement Date.

 

“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value of the assets of such Person is not less than the
total amount required to pay the probable liabilities of such Person on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business, (iii) such
Person is not incurring debts or liabilities beyond its ability to pay such
debts and liabilities as they mature and (iv) such Person is not engaged in any
business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged.





-28-

--------------------------------------------------------------------------------

 



 

“Subordinated Note” means the Company Note (as defined in the Sale and
Contribution Agreement).

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

“Supplier” means any Person that provides goods or services to another Person.

 

“Tax Benefit” has the meaning set forth in Section 5.03(k).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

 

“Termination Event” means a “Termination Event” under any Sale Agreement.

 

“Top Twenty-Five Obligor” means, at any time of determination, the largest
twenty-five Obligors based on Outstanding Balance of Receivables then in the
Receivables Pool.

 

“Total Reserves” means, at any time of determination, the sum of:  (a) the Yield
Reserve, plus (b) the greater of (i) the sum of the Concentration Reserve plus
the Minimum Dilution Reserve and (ii) the sum of the Loss Reserve plus the
Dilution Reserve.

 

“Transaction Documents” means this Agreement, the Sale Agreements, the Lock-Box
Agreements, the Fee Letter, each Subordinated Note, Demand Note, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“Transfer” means, with respect to any person, any transaction in which such
person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided, however, that “Transfer” shall not
include (a) the granting of any liens permitted to be granted under the Credit
Agreement, (b) any transfer of assets permitted pursuant to Section 5.02(d) of
the Credit Agreement, (c) the making of any Restricted Payment (as defined in
the Credit Agreement)





-29-

--------------------------------------------------------------------------------

 



permitted in the loan documentation  relating to the Credit Agreement or (d) the
making of any investments permitted in the loan documentation relating to the
Credit Agreement.

 

“Transfer Restrictions Agreement” means that certain Transfer Restrictions
Agreement, dated as of June 13, 2006, by and among Alliance Holdings GP, L.P.,
Alliance GP, LLC, C-Holdings, LLC, Joseph W. Craft III, Alliance Resource
Holdings II, Inc., Alliance Resource Holdings, Inc., Alliance Resource GP, LLC
and each other party named therein as a party thereto, as the same may be
amended, modified or supplemented.

 

“Transferor” means the Parent.

 

“TVA” means Tennessee Valley Authority.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weekly Report” means a report substantially in the form of Exhibit I-1.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Reserve” means, at any time of determination, an amount equal to the
product of (i) the sum of the Aggregate Capital plus the LC Participation Amount
on such date, multiplied by (ii) (x) the Yield Reserve Percentage on such date,
divided by (y) 100% minus the Yield Reserve Percentage on such date.

 

“Yield Reserve Percentage” means, at any time of determination:

 

1.50 x DSO x (BR + SFR)

360

 

where:

 

BR         =         the Base Rate at such time;

 

DSO      =         Days’ Sales Outstanding for the month most recently ended;
and

 

SFR       =         the Servicing Fee Rate.





-30-

--------------------------------------------------------------------------------

 



 

SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; and (j) terms in one gender include the parallel terms in the
neuter and opposite gender.

 

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01.  Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, each Lender, severally and not jointly, agrees to make Loans to the
Borrower on a revolving basis, ratably in accordance with its Commitment from
time to time during the period from the Closing Date to the Termination
Date.  Under no circumstances shall any Lender be obligated to make any such
Loan if, after giving effect to such Loan:

 

(i)         the Aggregate Capital plus the LC Participation Amount would exceed
the Facility Limit at such time;

 

(ii)        the sum of (A) the Capital of such Lender, plus (B) such Lender’s
(in its capacity as an LC Participant) Pro Rata Share of the LC Participation
Amount, would exceed the Commitment of such Lender at such time; or

 

(iii)       the Aggregate Capital plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time.





-31-

--------------------------------------------------------------------------------

 



 

SECTION 2.02.  Making Loans; Repayment of Loans.  (a) Each Loan hereunder shall
be made on at least two (2) Business Days’ prior written request from the
Borrower to the Administrative Agent and each Lender in the form of a Loan
Request attached hereto as Exhibit A.  Each such request for a Loan shall be
made no later than 1:00 p.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $500,000 and shall be an
integral multiple of $100,000), (ii) the allocation of such amount among the
Lenders (which shall be ratable based on the Commitments), (iii) the account to
which the proceeds of such Loan shall be distributed and (iv) the date such
requested Loan is to be made (which shall be a Business Day).

 

(b)         On the date of each Loan, the Lenders shall, upon satisfaction of
the applicable conditions set forth in Article VI and pursuant to the other
conditions set forth in this Article II, make available to the Borrower in same
day funds an aggregate amount equal to the amount of such Loans requested, at
the account set forth in the related Loan Request.

 

(c)         Each Lender’s obligation shall be several, such that the failure of
any Lender to make available to the Borrower any funds in connection with any
Loan shall not relieve any other Lender of its obligation, if any, hereunder to
make funds available on the date such Loans are requested (it being understood,
that no Lender shall be responsible for the failure of any other Lender to make
funds available to the Borrower in connection with any Loan hereunder).

 

(d)         The Borrower shall repay in full the outstanding Capital of each
Lender on the Final Maturity Date.  Prior thereto, the Borrower shall, on each
Settlement Date, make a prepayment of the outstanding Capital of the Lenders to
the extent required under Section 4.01 and otherwise in accordance
therewith.  Notwithstanding the foregoing, the Borrower, in its discretion,
shall have the right to make a prepayment, in whole or in part, of the
outstanding Capital of the Lenders (together with any associated Breakage Fees
and any accrued Interest and Fees in respect of such prepaid Capital) on any
Business Day upon two (2) Business Days’ prior written notice thereof to the
Administrative Agent and each Lender; provided,  however, that each such
prepayment shall be in a minimum aggregate amount of $100,000 and shall be an
integral multiple of $100,000 (or, if less, the outstanding Capital, plus
accrued but unpaid Interest and Fees together with any associated Breakage
Fees). 

 

(e)         The Borrower may, at any time upon at least fifteen (15) days’ prior
written notice to the Administrative Agent and each Lender, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part.  Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $5,000,000 and shall be an integral multiple of $1,000,000, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$50,000,000.  In connection with any partial reduction in the Facility Limit,
the Commitment of each Lender and LC Participant, as well as the LC Limit, shall
be ratably reduced.

 

(f)         In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of each Lender in excess of its Commitment and (B) all other
outstanding Borrower Obligations with respect to such reduction (determined
based on the ratio of the reduction of the Commitments being effected to the
amount





-32-

--------------------------------------------------------------------------------

 



of the Commitments prior to such reduction or, if the Administrative Agent
reasonably determines that any portion of the outstanding Borrower Obligations
is allocable solely to that portion of the Commitments being reduced or has
arisen solely as a result of such reduction, all of such portion) including,
without duplication, any associated Breakage Fees.  Upon receipt of any such
amounts, the Administrative Agent shall apply such amounts first to the
reduction of the outstanding Capital, and second to the payment of the remaining
outstanding Borrower Obligations with respect to such reduction, including any
Breakage Fees, by paying such amounts to the Lenders.

 

(g)         Provided that no Event of Default or Unmatured Event of Default has
occurred and is continuing, the Borrower may from time to time advise the
Administrative Agent, the LC Bank and each Lender in writing of its desire to
extend the Scheduled Termination Date for an additional 364 day period, provided
that such request is made not more than one hundred twenty (120) days prior to,
and not less than sixty (60) days prior to, the then current Scheduled
Termination Date.  The Administrative Agent, the LC Bank and each Lender shall
notify the Borrower and the Administrative Agent in writing whether or not such
Person is agreeable to such extension (it being understood that the
Administrative Agent, the LC Bank and any Lender may accept or decline such a
request in their sole discretion and on such terms as they may elect) not less
than thirty (30) days prior to the then current Scheduled Termination Date;
provided,  however, that if the Administrative Agent, the LC Bank or any Lender
fails to so notify the Borrower and the Administrative Agent, the Administrative
Agent, the LC Bank or such Lender, as the case may be, shall be deemed to have
declined such extension.  In the event that the Administrative Agent, the LC
Bank and one or more Lenders have so notified the Borrower and the
Administrative Agent in writing that they are agreeable to such extension, the
Borrower, the Servicer, the Administrative Agent, the LC Bank and the applicable
Lenders shall enter into such documents as the Administrative Agent, the LC Bank
and the applicable Lenders may deem necessary or appropriate to effect such
extension, and all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent, the LC Bank and the applicable Lenders in connection
therewith (including Attorney Costs) shall be paid by the Borrower.  In the
event any Lender declines such request to extend the Scheduled Termination Date
or is deemed to have declined such extension, such Lender shall be an “Exiting
Lender” for all purposes of this Agreement. 

 

(h)         Increases in Commitments.  So long as no Event of Default or
Unmatured Event of Default has occurred and is continuing, with the prior
written consent of the Administrative Agent and the LC Bank and upon prior
notice to the Lenders, the Borrower may from time to time request an increase in
the Commitment with respect to one or more Lenders or cause additional Persons
to become parties to this Agreement, as lenders, at any time following the
Closing Date and prior to the Termination Date; provided, that any such increase
in such Lenders’ Commitments and the Commitments of all such additional Lenders
may not exceed $100,000,000 in the aggregate during the life of this Agreement;
provided, that each request for an increase and addition shall be in a minimum
amount of $10,000,000.  At the time of sending such notice with respect to any
Lender, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which such Lenders and the Administrative Agent
are requested to respond to the Borrower’s request (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Administrative Agent).  Each Lender being asked to increase its Commitment, the
LC Bank and the Administrative Agent shall notify the Borrower within the
applicable time period whether or not such Person agrees, in its respective sole
discretion, to the increase to such Lender’s Commitment.  Any such Person not
responding





-33-

--------------------------------------------------------------------------------

 



within such time period shall be deemed to have declined to consent to an
increase in such Lender’s Commitment.  For the avoidance of doubt, only the
consent of the Lender then being asked to increase its Commitment (or an
additional Lender), the Administrative Agent and the LC Bank shall be required
in order to approve any such request.  If the Commitment of any Lender is
increased (or a new Person is added as Lender) in accordance with this clause
(h), the Administrative Agent, such Lender, the LC Bank and the Borrower shall
determine the effective date with respect to such increase and shall enter into
such documents as agreed to by such parties to document such increase; it being
understood and agreed that the Administrative Agent or any Lender increasing its
Commitment pursuant to this Section 2.01(h) may request any of (x) resolutions
of the Board of Directors of the Borrower approving or consenting to such
Commitment increase and authorizing the execution, delivery and performance of
any amendment to this Agreement, (y) a corporate and enforceability opinion of
counsel of the Borrower and (z) such other documents, agreements and opinions
reasonably requested by such Lender or the Administrative Agent.

 

SECTION 2.03.  Interest and Fees. 

 

(a)         On each Settlement Date, the Borrower shall, in accordance with the
terms and priorities for payment set forth in Section 4.01, pay to each Lender
and the Administrative Agent certain fees (collectively, the “Fees”) in the
amounts set forth in the fee letter agreements from time to time entered into,
among the Borrower and one or more of the Lenders, the LC Bank and the
Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).

 

(b)         The Capital of each Lender shall accrue interest on each day when
such Capital remains outstanding at the then applicable Interest Rate.  The
Borrower shall pay all Interest, Fees and Breakage Fees accrued during each
Interest Period on the immediately following Settlement Date in accordance with
the terms and priorities for payment set forth in Section 4.01.

 

SECTION 2.04.  Records of Loans and Participation Advances.  Each Lender shall
record in its records, the date and amount of each Loan and Participation
Advance made by such Lender hereunder, the interest rate with respect thereto,
the Interest accrued thereon and each repayment and payment thereof.  Subject to
Section 14.03(b), such records shall be presumed correct absent manifest
error.  The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

SECTION 3.01.  Letters of Credit. 

 

(a)         Subject to the terms and conditions hereof and the satisfaction of
the applicable conditions set forth in Article VI, the LC Bank shall issue or
cause the issuance of Letters of Credit on behalf of the Borrower (and, if
applicable, on behalf of, or for the account of, an Originator or





-34-

--------------------------------------------------------------------------------

 



an Affiliate of such Originator in favor of such beneficiaries as such
Originator or an Affiliate of such Originator may elect with the consent of the
Borrower); provided,  however, that the LC Bank will not be required to issue or
cause to be issued any Letters of Credit to the extent that after giving effect
thereto:

 

(i)         the Aggregate Capital plus the LC Participation Amount would exceed
the Facility Limit at such time;

 

(ii)        the Aggregate Capital plus the LC Participation Amount would exceed
the Borrowing Base at such time;

 

(iii)       the LC Participation Amount would exceed the LC Limit at such time;
or

 

(iv)       the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants at such time. 

 

(b)         Interest shall accrue on all amounts drawn under Letters of Credit
for each day on and after the applicable Drawing Date so long as such drawn
amounts shall have not been reimbursed to the LC Bank pursuant to the terms
hereof.

 

SECTION 3.02.  Issuance of Letters of Credit; Participations.

 

(a)         The Borrower may request the LC Bank, upon two (2) Business Days’
prior written notice submitted on or before 1:00 p.m. (New York City time), to
issue a Letter of Credit by delivering to the Administrative Agent, each Lender
and the LC Bank, the LC Bank’s form of Letter of Credit Application (the “Letter
of Credit Application”), substantially in the form of Exhibit D attached hereto
and an LC Request, in each case completed to the satisfaction of the
Administrative Agent and the LC Bank; and such other certificates, documents and
other papers and information as the Administrative Agent or the LC Bank may
reasonably request.

 

(b)         Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date.  The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided,  however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Scheduled Termination Date or (y)
the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Sections 3.01 and Article VI) to issuing such
Letter of Credit hereunder are not satisfied (other than any such condition
requiring the Borrower to submit an LC Request or Letter of Credit Application
in respect thereof), then the LC Bank, in the case of clause (x) 





-35-

--------------------------------------------------------------------------------

 



above, may (or, at the written direction of any LC Participant, shall) or, in
the case of clause (y) above, shall, use reasonable efforts in accordance with
(and to the extent permitted by) the terms of such Letter of Credit to prevent
the extension of such expiry date (including notifying the Borrower and the
beneficiary of such Letter of Credit in writing prior to the Notice Date that
such expiry date will not be so extended).  Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the LC Bank or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank, as
determined by the LC Bank.

 

(c)         Immediately upon the issuance by the LC Bank of any Letter of Credit
(or any amendment to a Letter of Credit increasing the amount thereof), the LC
Bank shall be deemed to have sold and transferred to each LC Participant, and
each LC Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the LC Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such LC Participant’s Pro
Rata Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be.  In the event that the LC Bank makes any
payment under any Letter of Credit and the Borrower shall not have reimbursed
such amount in full to the LC Bank pursuant to Section 3.04(a), each LC
Participant shall be obligated to make Participation Advances with respect to
such Letter of Credit in accordance with Section 3.04(b).

 

SECTION 3.03.  Requirements For Issuance of Letters of Credit.  The Borrower
shall authorize and direct the LC Bank to name the Borrower, an Originator or an
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit.

 

SECTION 3.04.  Disbursements, Reimbursement.

 

(a)         In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Borrower of such request.  The Borrower shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation”) the LC Bank prior to noon (New York City
time), on each date that an amount is paid by the LC Bank under any Letter of
Credit (each such date, a “Drawing Date”) in an amount equal to the amount so
paid by the LC Bank.  In the event the Borrower fails to reimburse the LC Bank
for the full amount of any drawing under any Letter of Credit by noon (New York
City time) on the Drawing Date (including because the conditions precedent to a
Loan requested by the Borrower pursuant to Section 2.01 shall not have been
satisfied), the LC Bank will promptly notify each LC Participant thereof.  Any
notice given by the LC Bank pursuant to this Section may be oral if promptly
confirmed in writing; provided that the lack of such a prompt written
confirmation shall not affect the conclusiveness or binding effect of such oral
notice.





-36-

--------------------------------------------------------------------------------

 



 

(b)         Each LC Participant shall upon any notice pursuant to clause (a)
above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall  each be deemed to have made a
Loan to the Borrower in that amount.  If any LC Participant so notified fails to
make available to the LC Bank the amount of such LC Participant’s Pro Rata Share
of such amount by 2:00 p.m. (New York City time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
Base Rate on and after the fourth day following the Drawing Date.  The LC Bank
will promptly give notice to each LC Participant of the occurrence of the
Drawing Date, but failure of the LC Bank to give any such notice on the Drawing
Date or in sufficient time to enable any LC Participant to effect such payment
on such date shall not relieve such LC Participant from its obligation under
this clause (b).  Each LC Participant’s Commitment shall continue until the last
to occur of any of the following events:  (A) the LC Bank ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder, (B) no Letter of
Credit issued hereunder remains outstanding and uncancelled or (C) all Credit
Parties have been fully reimbursed for all payments made under or relating to
Letters of Credit.

 

SECTION 3.05.  Repayment of Participation Advances.

 

(a)         Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank or (ii) in payment of Interest on the Loans made or deemed to have been
made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.

 

(b)         If the LC Bank is required at any time to return to the Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each LC Participant shall, on demand of the
LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.

 

(c)         If any Letters of Credit are outstanding and undrawn on the
Termination Date, the LC Collateral Account shall be funded from Collections
(or, in the Borrower’s sole discretion, by other funds available to the
Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).





-37-

--------------------------------------------------------------------------------

 



 

SECTION 3.06.  Documentation.  The Borrower agrees to be bound by the terms of
the Letter of Credit Application and by the LC Bank’s interpretations of any
Letter of Credit issued for the Borrower and by the LC Bank’s written
regulations and customary practices relating to letters of credit, though the LC
Bank’s interpretation of such regulations and practices may be different from
the Borrower’s own.  In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern.  The LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

SECTION 3.07.  Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

 

SECTION 3.08.  Nature of Participation and Reimbursement Obligations.  Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and  under all
circumstances, including the following circumstances:

 

(i)         any set-off, counterclaim, recoupment, defense or other right which
such LC Participant may have against the LC Bank, the other Credit Parties, the
Borrower, the Servicer, the Transferor, an Originator, the Performance Guarantor
or any other Person for any reason whatsoever;

 

(ii)        the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a Loan, requests for
Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of Participation Advances hereunder;

 

(iii)       any lack of validity or enforceability of any Letter of Credit or
any set-off, counterclaim, recoupment, defense or other right which the
Borrower, the Performance Guarantor, the Transferor, the Servicer, an Originator
or any Affiliate thereof on behalf of which a Letter of Credit has been issued
may have against the LC Bank, or any other Credit Party or any other Person for
any reason whatsoever;

 

(iv)       any claim of breach of warranty that might be made by the Borrower,
an Originator, the Transferor, the Servicer or any Affiliate thereof, the LC
Bank, or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Borrower,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any other Credit Party or any other Person,





-38-

--------------------------------------------------------------------------------

 



whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between the
Borrower or any Affiliates of the Borrower and the beneficiary for which any
Letter of Credit was procured);

 

(v)        the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;

 

(vi)       payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(vii)      the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)     any failure by the LC Bank or any of the LC Bank’s Affiliates to
issue any Letter of Credit in the form requested by the Borrower;

 

(ix)       any Material Adverse Effect;

 

(x)         any breach of this Agreement or any other Transaction Document by
any party thereto;

 

(xi)       the occurrence or continuance of an Insolvency Proceeding with
respect to the Borrower, the Performance Guarantor, the Transferor, any
Originator or any Affiliate thereof;

 

(xii)      the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing;

 

(xiii)     the fact that this Agreement or the obligations of the Borrower or
the Servicer hereunder shall have been terminated; and

 

(xiv)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

SECTION 3.09.  Indemnity.  In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each LC Participant, each other Credit Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, Indemnified
Taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs), on an after-Tax basis, which the Administrative
Agent, the LC Bank, any LC Participant, any other Credit Party or any of their
respective Affiliates may incur or be subject to





-39-

--------------------------------------------------------------------------------

 



as a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

 

SECTION 3.10.  Liability for Acts and Omissions.  As between the Borrower, on
the one hand, and the Administrative Agent, the LC Bank, the LC Participants,
and the other Credit Parties, on the other, the Borrower assumes all risks of
the acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the LC
Participants, or any other Credit Party shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank, any LC Participant or any other Credit Party shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrative Agent, the LC Bank,
the LC Participants, and the other Credit Parties, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the LC Bank’s rights or powers hereunder.  In no event shall the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, be liable to the Borrower or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation Attorney Costs), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of





-40-

--------------------------------------------------------------------------------

 



wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Bank or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrative Agent, the LC Bank, the LC Participants, or
the other Credit Parties or their respective Affiliates, in any way related to
any order issued at the applicant’s request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each, an
“Order”) and may honor any drawing in connection with any Letter of Credit that
is the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01.  Settlement Procedures. 

 

(a)         The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, if so requested by the Administrative Agent, segregate
in a separate account approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock-Box or Lock-Box Account.  On each Settlement Date, the Servicer (or,
following its assumption of control of the Lock-Box Accounts, the Administrative
Agent) shall, distribute such Collections in the following order of priority:

 

(i)         first, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Interest Period (plus, if applicable, the
amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);

 

(ii)        second, to each Lender and other Credit Party (ratably, based on the
amount then due and owing), all accrued and unpaid Interest, Fees and Breakage
Fees due to such Lender and other Credit Party for the immediately preceding
Interest Period (including any additional amounts or indemnified amounts payable
under Sections 5.03 and 13.01 in respect of such payments), plus, if applicable,
the amount of any such Interest, Fees and Breakage Fees (including any
additional amounts or indemnified amounts





-41-

--------------------------------------------------------------------------------

 



payable under Sections 5.03 and 13.01 in respect of such payments) payable for
any prior Interest Period to the extent such amount has not been distributed to
such Lender or Credit Party;

 

(iii)       third, as set forth in clause (x),  (y) or (z) below, as applicable:

 

(x)         prior to the occurrence of the Termination Date, to the extent that
a Borrowing Base Deficit exists on such date: (I) first, to the Lenders
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment of a portion of the outstanding Aggregate Capital at such
time, in an aggregate amount equal to the amount necessary to reduce the
Borrowing Base Deficit to zero ($0) and (II) second, to the LC Collateral
Account, in reduction of the Adjusted LC Participation Amount, in an amount
equal to the amount necessary (after giving effect to clause (I) above) to
reduce the Borrowing Base Deficit to zero ($0);

 

(y)         on and after the occurrence of the Termination Date: (I) first, to
each Lender (ratably, based on the aggregate outstanding Capital of each Lender
at such time) for the payment in full of the aggregate outstanding Capital of
such Lender at such time and (II) second, to the LC Collateral Account (A) the
amount necessary to reduce the Adjusted LC Participation Amount to zero ($0) and
(B) an amount equal to the LC Fee Expectation at such time; or

 

(z)         prior to the occurrence of the Termination Date, at the election of
the Borrower and in accordance with Section 2.02(d), to the payment of all or
any portion of the outstanding Capital of the Lenders at such time (ratably,
based on the aggregate outstanding Capital of each Lender at such time);

 

(iv)       fourth, to the Credit Parties that are then Exiting Lenders (ratably,
based on the amount due and owing at such time), for the payment of all other
Borrower Obligations then due and owing by the Borrower to such Credit Parties;

 

(v)        fifth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

(vi)       sixth, the balance, if any, to be paid to the Borrower for its own
account.

 

(b)         All payments or distributions to be made by the Servicer, the
Borrower and any other Person to the Lenders (or their respective related
Affected Persons and the Borrower Indemnified Parties), the LC Bank and the LC
Participants hereunder shall be paid or distributed to the Administrative
Agent’s Account.  The Administrative Agent, upon its receipt in the
Administrative Agent’s Account of any such payments or distributions, shall
distribute such





-42-

--------------------------------------------------------------------------------

 



amounts to the applicable Lenders, the LC Bank, LC Participants, Affected
Persons and the Borrower Indemnified Parties ratably; provided that if the
Administrative Agent shall have received insufficient funds to pay all of the
above amounts in full on any such date, the Administrative Agent shall pay such
amounts to the applicable Lenders, the LC Bank, the LC Participants, Affected
Persons and the Borrower Indemnified Parties in accordance with the priority of
payments set forth above, and with respect to any such category above for which
there are insufficient funds to pay all amounts owing on such date, ratably
(based on the amounts in such categories owing to each such Person) among all
such Persons entitled to payment thereof.

 

(c)         If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount that is actually paid over shall be deemed not to have been so
received but rather to have been retained by the Borrower and, accordingly, the
Administrative Agent, such Credit Party, such Affected Person or such Borrower
Indemnified Party, as the case may be, shall have a claim against the Borrower
for such amount.

 

(d)         For the purposes of this Section 4.01:

 

(i)         if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Borrower, any
Originator, the Transferor, the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Borrower or any Affiliate of the Borrower, the
Transferor or any Affiliate of the Transferor, an Originator or any Affiliate of
an Originator, or the Servicer or any Affiliate of the Servicer, and an Obligor,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in the amount of such reduction or adjustment and shall
immediately pay any and all such amounts in respect thereof to a Lock-Box
Account (or as otherwise directed by the Administrative Agent at such time) for
the benefit of the Credit Parties for application pursuant to Section 4.01(a);

 

(ii)        if on any day any of the representations or warranties in Section
7.01 is not true with respect to any Pool Receivable, the Borrower shall be
deemed to have received on such day a Collection of such Pool Receivable in full
and shall immediately pay the amount of such deemed Collection to a Lock-Box
Account (or as otherwise directed by the Administrative Agent at such time) for
the benefit of the Credit Parties for application pursuant to Section 4.01(a)
(Collections deemed to have been received pursuant to Section 4.01(d) are
hereinafter sometimes referred to as “Deemed Collections”);

 

(iii)       except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables or the relevant Contract provides otherwise;
and





-43-

--------------------------------------------------------------------------------

 



 

(iv)       if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount actually paid over shall be deemed not to have been so received by such
Person but rather to have been retained by the Borrower and, accordingly, such
Person shall have a claim against the Borrower for such amount, payable when and
to the extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

If Borrower pays any Deemed Collections with respect to any Pool Receivable in
an amount equal to the full Outstanding Balance of such Receivable in accordance
with clause (d) above, then the Borrower may convey such Receivable to the
Transferor, without representation or warranty, free and clear of the security
interests created by the Transaction Documents.

 

(e)         The Servicer may, and shall at the direction of the Administrative
Agent pursuant to Section 8.02(a)(ii), deliver an Interim Report to the
Administrative Agent on any Business Day during a Minimum Fixed Charge Ratio
Period.  Upon receipt of such Interim Report, the Administrative Agent shall
promptly review such Interim Report to determine if such Interim Report
constitutes a Qualifying Interim Report.  In the event that the Administrative
Agent reasonably determines that such Interim Report constitutes a Qualifying
Interim Report, so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing and the Administrative Agent is then exercising
exclusive dominion and control over the Lock-Box Accounts, the Administrative
Agent shall promptly remit to the Servicer from the Lock-Box Accounts (and the
LC Collateral Account, if applicable) the lesser of (i) the amount identified on
such Qualifying Interim Report as Collections and other amounts on deposit in
the Lock-Box Accounts and/or LC Collateral Account in excess of the amount
necessary to ensure that there is no Borrowing Base Deficit and (ii) the
aggregate amount of available Collections and other amounts then on deposit in
the Lock-Box Accounts and the LC Collateral Account.  For purposes of this
clause (e), “Qualifying Interim Report” shall mean any Interim Report that
satisfies each of the following conditions: (A) such report shows that no
Borrowing Base Deficit then exists; (B) such Interim Report is calculated as of
the immediately prior Business Day and (C) the Administrative Agent does not in
good faith reasonably believe that any of the information or calculations set
forth in such Interim Report are false or incorrect in any material respect (and
notice of any such determination shall be provided promptly to the Servicer).

 

SECTION 4.02.  Payments and Computations, Etc.  (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 12:00 Noon (New York City time) on the day when due in same day funds
to the Administrative Agent’s Account.

 

(b)         Each of the Borrower and the Servicer shall, to the extent permitted
by Applicable Law, pay interest on any amount not paid or deposited by it when
due hereunder, at an interest rate per annum equal to 2.00% per annum above the
Base Rate, payable on demand.

 

(c)         All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year





-44-

--------------------------------------------------------------------------------

 



of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed.  Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01.  Increased Costs.

 

(a)         Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender or the LC Bank (except any such reserve
requirement reflected in the Euro-Rate);

 

(ii)        subject any Credit Party to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 5.03 or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)       impose on any Credit Party any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, any Loan or any Letter of Credit or participation therein
or (B) affecting its obligations or rights to make Loans or issue or participate
in Letters of Credit;

 

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Loan or issuing or participating in,
any Letter of Credit (or interests therein) or (C) maintaining its obligation to
fund or maintain any Loan or issuing or participating in, any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Credit Party
hereunder, then, upon request of such Credit Party, the Borrower shall pay to
such Credit Party such additional amount or amounts as will compensate such
Credit Party for such additional costs incurred or reduction suffered as
reasonably determined by such Credit Party (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the Credit Party under agreements having
provisions similar to this Section 5.01 after consideration of such factors as
the Credit Party then reasonably determines to be relevant).

 

(b)         Capital Requirements.  If any Credit Party determines that any
Change in Law affecting such Credit Party or any lending office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of (A) this Agreement or any other
Transaction





-45-

--------------------------------------------------------------------------------

 



Document, (B) the commitments of such Credit Party hereunder or under any other
Transaction Document, (C) the Loans, Letters of Credit or participations in
Letters of Credit, made or issued by such Credit Party or (D) any Capital, to a
level below that which such Credit Party or such Credit Party’s holding company
could have achieved but for such Change in Law (taking into consideration such
Credit Party’s policies and the policies of such Credit Party’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
request of such Credit Party, the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party or such Credit
Party’s holding company for any such reduction suffered as reasonably determined
by such Credit Party (which determination shall be made in good faith (and not
on an arbitrary or capricious basis) and consistent with similarly situated
customers of the Credit Party under agreements having provisions similar to this
Section 5.01 after consideration of such factors as the Credit Party then
reasonably determines to be relevant).

 

(c)         [Reserved].

 

(d)         Certificates for Reimbursement.  A certificate of a Credit Party
setting forth the amount or amounts necessary to compensate such Credit Party or
its holding company, as the case may be, as specified in clause (a), or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error; provided,  however, that in connection with making any such request for
reimbursement by the Borrower hereunder pursuant to clause (a) or (b)  of this
Section, the applicable Credit Party shall certify to the Borrower that it or
its Affiliates are also generally seeking reimbursement of similar costs from
similarly situated customers, which certification shall be conclusive absent
manifest error.  The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Credit Party the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

 

(e)         Delay in Requests.  Failure or delay on the part of any Credit Party
to demand compensation pursuant to this Section shall not constitute a waiver of
such Credit Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Credit Party pursuant to this
Section for any increased costs or reductions incurred more than nine-months
prior to the date that such Credit Party notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Credit Party’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 5.02.  Funding Losses.

 

(a)         The Borrower will pay each Lender all Breakage Fees.

 

(b)         A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in clause (a) above and
delivered to the Borrower, shall be presumed correct absent manifest error.  The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Lender the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate.





-46-

--------------------------------------------------------------------------------

 



 

SECTION 5.03.  Taxes.

 

(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Indemnified Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of the applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the applicable Credit Party receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)         Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.

 

(c)         Indemnification by the Borrower.  To the extent not paid, reimbursed
or compensated pursuant to Section 5.03(a) or (b), the Borrower shall indemnify
each Credit Party, within ten days after demand therefor, for the full amount of
any (I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any  reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority and (II) Taxes that arise
because a Loan is not treated for U.S. federal, state, local or franchise tax
purposes as intended under Section 5.03(j) (such indemnification will include
any U.S. federal, state or local income and franchise taxes necessary to make
such Credit Party whole on an after-tax basis taking into account the taxability
of receipt of payments under this clause (II) and any reasonable expenses (other
than Taxes) arising out of, relating to, or resulting from the
foregoing).  Promptly upon having knowledge that any such Indemnified Taxes have
been levied, imposed or assessed, and promptly upon notice by the Administrative
Agent or any Affected Person, the Borrower shall pay such Indemnified Taxes
directly to the relevant taxing authority or Governmental Authority or to the
applicable Credit Party, as requested; provided that neither the Administrative
Agent nor any Affected Person shall be under any obligation to provide any such
notice to the Borrower.  A certificate as to the amount of such payment or
liability delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

 

(d)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of its respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of its respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender





-47-

--------------------------------------------------------------------------------

 



or any of their respective Affiliates that are Affected Persons, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of its respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender or any of its respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).

 

(e)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)         Status of Credit Party.  (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Credit Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A),  5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Credit Party’s reasonable judgment, such completion, execution or submission
would subject such Credit Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Credit
Party.

 

(ii)        Without limiting the generality of the foregoing:

 

(A)         any Credit Party that is a “United States Person” within the meaning
of Section 7701(a)(30) of the Code, and not an exempt recipient described in
Section 6049(b)(4) of the Code, shall deliver to the Borrower and the
Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
Applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Credit Party is a United States Person and
whether such Credit Party is subject to backup withholding or information
reporting requirements;





-48-

--------------------------------------------------------------------------------

 



 

(B)         any Credit Party that is organized under the laws of a jurisdiction
other than the United States (including each State thereof and the District of
Columbia) (a “Foreign Credit Party”) that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrower or the Administrative Agent) on or prior to the date on which
such Foreign Credit Party becomes a Credit Party with respect to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent, but only if such Foreign Credit Party is legally
entitled to do so), whichever of the following is applicable:

 

(1)         in the case of such a Credit Party claiming the benefits of an
income tax treaty to which the United States is a party, executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable;

 

(2)         executed originals of Internal Revenue Service Form W-8ECI;

 

(3)         in the case of a Foreign Credit Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Credit Party is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E; or

 

(4)         to the extent such Credit Party is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN,
Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Credit Party is a
partnership and one or more direct or indirect partners of such Credit Party are
claiming the portfolio interest exemption, such Credit Party may provide a U.S.
Tax Compliance Certificate on behalf of each such direct and indirect partner;
and

 

(C)         any Foreign Credit Party, to the extent it is legally entitled to do
so, shall deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient), from time to time





-49-

--------------------------------------------------------------------------------

 



upon the reasonable request of the Borrower or the Administrative Agent,
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(g)         Documentation Required by FATCA.  If a payment made to a Credit
Party under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Credit Party were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.

 

(h)         Survival.  Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party, the termination
of the Commitments and the repayment, satisfaction or discharge of all the
Borrower Obligations and the Servicer’s obligations hereunder.

 

(i)         Updates.  Each Credit Party agrees that if any form or certification
it previously delivered pursuant to this Section 5.03 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(j)         Intended Tax Treatment.  Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat each Loan under this Agreement as debt (and all
Interest as interest) for all U.S. federal, state, local and franchise tax
purposes and agree not to take any position on any tax return inconsistent with
the foregoing.

 

(k)         Tax Benefit. If any Credit Party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.03 (including by the payment
of additional amounts pursuant to this Section 5.03 (any such refund, a “Tax
Benefit”), it shall pay to the indemnifying party an amount equal to such Tax
Benefit (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such Tax Benefit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by





-50-

--------------------------------------------------------------------------------

 



the relevant Governmental Authority with respect to such Tax Benefit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (k) in
the event that such indemnified party is required to repay such Tax Benefit to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the Credit Party be required to pay any amount to
the indemnifying party pursuant to this paragraph the payment of which would
place Credit Party in a less favorable net after-Tax position than the Credit
Party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any Person.

 

SECTION 5.04.  Inability to Determine Euro-Rate; Change in Legality.

 

(a)         If any Lender shall have determined (which determination shall be
conclusive and binding upon the parties hereto) before the first day of any
Interest Period (with respect to the Euro-Rate determined by reference to
Adjusted LIBOR) or on any day (with respect to the Euro-Rate determined by
reference to LMIR), by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Period or day, as applicable, are not available, (ii)
adequate and reasonable means do not exist for ascertaining the Euro-Rate for
such Interest Period or day, as applicable, or (iii) the Euro-Rate determined
pursuant hereto does not accurately reflect the cost to such Lender (as
conclusively determined by such Lender) of maintaining any Portion of Capital
during such Interest Period or day, as applicable, such Lender shall promptly
give telephonic notice of such determination, confirmed in writing, to the
Administrative Agent and the Borrower before the first day of any Interest
Period (with respect to the Euro-Rate determined by reference to Adjusted LIBOR)
or on such day (with respect to the Euro-Rate determined by reference to
LMIR).  Upon delivery of such notice: (i) no Portion of Capital shall be funded
thereafter at the Euro-Rate unless and until such Lender shall have given notice
to the Administrative Agent and the Borrower that the circumstances giving rise
to such determination no longer exist and (ii) with respect to any outstanding
Portion of Capital then funded at the Euro-Rate, the Interest Rate with respect
to such Portion of Capital shall automatically be converted to the Base Rate on
the last day of the then-current Interest Period (with respect to the Euro-Rate
determined by reference to Adjusted LIBOR) or immediately (with respect to the
Euro-Rate determined by reference to LMIR).  For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, neither Borrower nor
any other Covered Entity shall be responsible for any Breakage Fees incurred
solely as a result of actions by a Lender under this clause (a).

 

(b)         If, on or before the first day of any Interest Period (with respect
to the Euro-Rate determined by reference to Adjusted LIBOR) or on any day (with
respect to the Euro-Rate determined by reference to LMIR), any Lender shall have
been notified by any Affected Person that such Affected Person has determined
(which determination shall be final and conclusive) that any Change in Law, or
compliance by such Lender with any Change in Law, shall make it unlawful or
impossible for such Lender to fund or maintain any Portion of Capital at or by
reference to the Euro-Rate, such Lender shall notify the Borrower and the
Administrative Agent thereof.  Upon receipt of such notice, until such Lender
notifies the Borrower and the Administrative Agent that





-51-

--------------------------------------------------------------------------------

 



the circumstances giving rise to such determination no longer apply, (i) no
Portion of Capital shall be funded at or by reference to the Euro-Rate and (ii)
the Interest Rate for any outstanding Portions of Capital then funded at the
Euro-Rate shall be automatically converted to the Base Rate either (x) on the
last day of the then-current Interest Period (with respect to the Euro-Rate
determined by reference to Adjusted LIBOR) or immediately (with respect to the
Euro-Rate determined by reference to LMIR), in either case, only if such Lender
may lawfully continue to maintain such Portion of Capital at or by reference to
the Euro-Rate prior to such conversion or (y) immediately, if such Lender may
not lawfully continue to maintain such Portion of Capital at or by reference to
the Euro-Rate during such period.  For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, neither Borrower nor
any other Covered Entity shall be responsible for any Breakage Fees incurred
solely as a result of actions of an Affected Person or Lender under this clause
(b).

 

SECTION 5.05.  Security Interest. 

 

(a)         As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the Aggregate Capital and all Interest in respect of the Loans and all
other Borrower Obligations, the Borrower hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the Secured Parties, a
continuing security interest in, all of the Borrower’s right, title and interest
in, to and under all of the following, whether now or hereafter owned, existing
or arising (collectively, the “Collateral”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Boxes and Lock-Box Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Borrower under the Sale Agreements and (vi) all proceeds of, and all amounts
received or receivable under any or all of, the foregoing. 

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

 

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided,  however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall deliver to
the Borrower written authorization for the Borrower to file UCC-3 termination
statements and such other documents as the Borrower shall reasonably request to
evidence such termination.





-52-

--------------------------------------------------------------------------------

 



 

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

SECTION 6.01.  Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.

 

SECTION 6.02.  Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)         in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Loan Request for such Loan, and in the
case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent, each Lender and the LC Bank, a Letter of Credit
Application and an LC Request, in each case, in accordance with Section 2.02(a)
or Section 3.02(a), as applicable;

 

(b)         the Servicer shall have delivered to the Administrative Agent and
each Lender all Information Packages required to be delivered hereunder;

 

(c)         the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iii) and Section 3.01(a), as applicable, shall be
satisfied; and

 

(d)         on the date of such Credit Extension the following statements shall
be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):

 

(i)         the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)        no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;

 

(iii)       no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension; and

 

(iv)       the Termination Date has not occurred.





-53-

--------------------------------------------------------------------------------

 



 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)         Organization and Good Standing.  The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.

 

(b)         Due Qualification.  The Borrower is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(c)         Power and Authority; Due Authorization.  The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 

(d)         Binding Obligations.  This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes  legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)         No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument to which the Borrower
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of the Collateral pursuant
to the terms of any such indenture, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law.





-54-

--------------------------------------------------------------------------------

 



 

(f)         Litigation and Other Proceedings.  (i)  There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

 

(g)         Governmental Approvals.  Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

 

(h)         Margin Regulations.  The Borrower is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).

 

(i)         Taxes.  The Borrower has timely filed all material Tax returns and
reports required by Applicable Law to have been filed by it and has paid all
material Taxes, assessments and governmental charges thereby shown to be owing
by it, other than any such Taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established.

 

(j)         Solvency.  After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, the Borrower is Solvent.

 

(k)         Offices; Legal Name.  The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four months prior to the date of this Agreement.  The office of the
Borrower is located at the applicable address specified on Schedule III
hereto.  The legal name of the Borrower is AROP Funding, LLC.

 

(l)         Investment Company Act.  The Borrower (i) is not, and is not
controlled by an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule.  In determining that Borrower is not a “covered fund” under the
Volcker Rule, Borrower is entitled to rely on the exemption from the





-55-

--------------------------------------------------------------------------------

 



definition of “investment company” set forth in Section 3(c)(5)(A) or (B) of the
Investment Company Act.

 

(m)         No Material Adverse Effect.  Since the date of formation of the
Borrower there has been no Material Adverse Effect with respect to the Borrower.

 

(n)         Accuracy of Information.  All Information Packages, Interim Reports,
Loan Requests, LC Requests, Letter of Credit Applications, certificates,
reports, statements, documents and other information furnished to the
Administrative Agent or any other Credit Party by or on behalf of the Borrower
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, is, at the time the
same are so furnished, complete and correct in all material respects on the date
the same are furnished to the Administrative Agent or such other Credit Party,
and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading (provided that with respect to any projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time).

 

(o)         Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

(p)         Perfection Representations.

 

(i)         This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s right, title and interest in,
to and under the Collateral which (A) security interest has been perfected and
is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral. 

 

(ii)        The Receivables constitute “accounts” (including, without
limitation, “accounts” constituting “as-extracted collateral”) or “general
intangibles” within the meaning of Section 9-102 of the UCC.

 

(iii)       The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.

 

(iv)       All appropriate financing statements, financing statement amendments
and continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale of the Receivables and Related Security from each
Originator to the Transferor pursuant to the Purchase and Sale Agreement, the





-56-

--------------------------------------------------------------------------------

 



sale and contribution of the Receivables and Related Security from the
Transferor to the Borrower pursuant to the Sale and Contribution Agreement and
the grant by the Borrower of a security interest in the Collateral to the
Administrative Agent pursuant to this Agreement.

 

(v)        Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents.  The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated.  The Borrower is not
aware of any judgment lien, ERISA lien or tax lien filings against the Borrower.

 

(vi)       Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and remain in full force and effect until the Final Payout
Date.

 

(q)         The Lock-Boxes and Lock-Box Accounts.

 

(i)         Nature of Lock-Box Accounts.  Each Lock-Box Account constitutes a
“deposit account” within the meaning of the applicable UCC.

 

(ii)        Ownership.  Each Lock-Box and Lock-Box Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.

 

(iii)       Perfection.  The Borrower has delivered to the Administrative Agent
a fully executed Lock-Box Agreement relating to each Lock-Box and Lock-Box
Account, pursuant to which each applicable Lock-Box Bank has agreed to comply
with the instructions originated by the Administrative Agent directing the
disposition of funds in such Lock-Box and Lock-Box Account without further
consent by the Borrower, the Servicer or any other Person.  The Administrative
Agent has “control” (as defined in Section 9-104 of the UCC) over each Lock-Box
Account.

 

(iv)       Instructions.  Neither the Lock-Boxes nor the Lock-Box Accounts are
in the name of any Person other than the Borrower.  Neither the Borrower nor the
Servicer has consented to the applicable Lock-Box Bank complying with
instructions of any Person other than (i) the Administrative Agent or (ii) prior
to the exercise of exclusive control over the applicable Lock-Box Accounts by
the Administrative Agent, the Borrower or Servicer.

 

(r)         Ordinary Course of Business.  Each remittance of Collections by or
on behalf of the Borrower to the Credit Parties under this Agreement will have
been (i) in payment of





-57-

--------------------------------------------------------------------------------

 



a debt incurred by the Borrower in the ordinary course of business or financial
affairs of the Borrower and (ii) made in the ordinary course of business or
financial affairs of the Borrower.

 

(s)         Compliance with Law.  The Borrower has complied in all material
respects with all Applicable Laws to which it may be subject.

 

(t)         Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

(u)         Eligible Receivables.  Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(v)         Opinions.  The facts regarding the Borrower, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

 

(w)         Mortgages Covering As-Extracted Collateral.  There are no mortgages
that are effective as financing statements covering as-extracted collateral and
that name any Originator as grantor, debtor or words of similar effect filed or
recorded in any jurisdiction.

 

(x)         Other Transaction Documents.  Each representation and warranty made
by the Borrower under each other Transaction Document to which it is a party is
true and correct in all material respects as of the date when made.

 

(y)         Reaffirmation of Representations and Warranties.  On the date of
each Credit Extension, on each Settlement Date and on the date each Information
Package or Interim Report is delivered to the Administrative Agent or any Lender
hereunder, the Borrower shall be deemed to have certified that (i) all
representations and warranties of the Borrower hereunder are true and correct in
all material respects on and as of such day as though made on and as of such
day, except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date) and (ii) no Event of Default or an
Unmatured Event of Default has occurred and is continuing or will result from
such Credit Extension.

 

(z)         Liquidity Coverage Ratio.  The Borrower has not, does not and will
not during the term of this Agreement (x) issue any obligations that (A)
constitute asset-backed commercial paper, or (B) are securities required to be
registered under the Securities Act of 1933 (the “33 Act”) or that may be
offered for sale under Rule 144A or a similar exemption from registration under
the 33 Act or the rules promulgated thereunder, or (y) issue any other debt
obligations or equity interests other than equity interests issued to the
Parent, the Subordinated Notes or debt obligations substantially similar to the
obligations of the Borrower under this Agreement that are (A) issued to other
banks or asset-backed commercial paper conduits in privately negotiated
transactions, and (B) subject to transfer restrictions substantially similar to
the transfer restrictions set forth in this Agreement.  The Borrower further
represents and warrants that





-58-

--------------------------------------------------------------------------------

 



its assets and liabilities are consolidated with the assets and liabilities of
Servicer for purposes of GAAP.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

SECTION 7.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)         Organization and Good Standing.  The Servicer is a duly organized
and validly existing limited liability company in good standing under the laws
of the State of Delaware, with the power and authority under its organizational
documents and under the laws of the State of Delaware to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.

 

(b)         Due Qualification.  The Servicer is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(c)         Power and Authority; Due Authorization.  The Servicer has all
necessary power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party and (ii) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary action.

 

(d)         Binding Obligations.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)         No Conflict or Violation.  The execution and delivery of this
Agreement and each other Transaction Document to which the Servicer is a party,
the performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a





-59-

--------------------------------------------------------------------------------

 



party or by which it or any of its property is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, credit agreement, loan agreement, agreement,
mortgage, deed of trust or other agreement or instrument, other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect on Servicer.

 

(f)         Litigation and Other Proceedings.  There is no action, suit,
proceeding or investigation pending, or to the Servicer’s knowledge threatened,
against the Servicer before any Governmental Authority: (i) asserting the
invalidity of this Agreement or any of the other Transaction Documents; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document; or (iii) seeking any
determination or ruling that could materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents.

 

(g)         No Consents.  The Servicer is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization
or declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

(h)         Compliance with Applicable Law.  The Servicer (i) shall duly satisfy
all obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.

 

(i)         Accuracy of Information.  All Information Packages, Interim Reports,
Loan Requests, LC Requests, Letter of Credit Applications, certificates,
reports, statements, documents and other information furnished to the
Administrative Agent or any other Credit Party by the Servicer pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and does
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading
(provided that with respect to any projected financial information, the Servicer
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time).

 

(j)         Location of Records.  The offices where the initial Servicer keeps
all of its records relating to the servicing of the Pool Receivables are located
at 1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma (or such other locations
within the United States that have been notified by the Servicer to the
Administrative Agent in writing and consented to in writing by the
Administrative Agent, such consent not to be unreasonably withheld or delayed).





-60-

--------------------------------------------------------------------------------

 



 

(k)         Credit and Collection Policy.  The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

 

(l)         Eligible Receivables.  Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(m)         Servicing Programs.  No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, the Transferor, any Originator or any Sub-Servicer in the servicing of
the Pool Receivables, other than those which have been obtained and are in full
force and effect.

 

(n)         Servicing of Pool Receivables.  Since the Closing Date there has
been no material adverse change in the ability of the Servicer or any
Sub-Servicer to service and collect the Pool Receivables and the Related
Security.

 

(o)         Other Transaction Documents.  Each representation and warranty made
by the Servicer under each other Transaction Document to which it is a party is
true and correct in all material respects as of the date when made.

 

(p)         No Material Adverse Effect.  Since June 30, 2014 there has been no
Material Adverse Effect on the Servicer.

 

(q)         Investment Company Act.  The Servicer is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

 

(r)         Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

(s)         Financial Condition.  The consolidated balance sheets of the
Servicer and its consolidated Subsidiaries as of June 30, 2014 and the related
statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Administrative Agent and the Lenders, present fairly
in all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP.

 

(t)         [Reserved].

 

(u)         Taxes.  The Servicer has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being





-61-

--------------------------------------------------------------------------------

 



contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP, except where the failure to
file or pay could not reasonably be expected to result in a Material Adverse
Effect on Servicer.

 

(v)         Opinions.  The facts regarding the Borrower, the Transferor, the
Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

 

(w)         Reaffirmation of Representations and Warranties.  On the date of
each Credit Extension, on each Settlement Date and on the date each Information
Package or Interim Report is delivered to the Administrative Agent or any Lender
hereunder, the Servicer shall be deemed to have certified that (i) all
representations and warranties of the Servicer hereunder are true and correct in
all material respects on and as of such day as though made on and as of such
day, except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date) and (ii) no Event of Default or an
Unmatured Event of Default has occurred and is continuing or will result from
such Credit Extension.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

ARTICLE VIII

COVENANTS

 

SECTION 8.01.  Covenants of the Borrower.  At all times from the Closing Date
until the Final Payout Date:

 

(a)         Payment of Principal and Interest.  The Borrower shall duly and
punctually pay Capital, Interest, Fees and all other amounts payable by the
Borrower hereunder in accordance with the terms of this Agreement.

 

(b)         Existence.  The Borrower shall keep in full force and effect its
existence and rights as a limited liability company under the laws of the State
of Delaware, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and the Collateral.

 

(c)         Financial Reporting.  The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent, the LC Bank and each Lender:

 

(i)         Annual Financial Statements of the Borrower.  Promptly upon
completion and in no event later than 120 days after the close of each fiscal
year of the Borrower, annual unaudited financial statements of the Borrower
certified by a Financial Officer of the Borrower that they fairly present in all
material respects, in accordance with





-62-

--------------------------------------------------------------------------------

 



GAAP, the financial condition of the Borrower as of the date indicated and the
results of its operations for the periods indicated.

 

(ii)        Quarterly Financial Statements of the Borrower.  Promptly upon
completion and in no event later than 60 days following the end of each of the
first three fiscal quarters in each of the Borrower’s fiscal years, quarterly
unaudited financial statements of the Borrower certified by a Financial Officer
of the Borrower that they fairly present in all material respects, in accordance
with GAAP, the financial condition of the Borrower as of the date indicated and
the results of its operations for the periods indicated.

 

(iii)       Information Packages and Interim Reports.  (A) As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package as of the most recently completed Fiscal Month; (B)
at any time during the continuance of a Minimum Fixed Charge Ratio Period or an
Event of Default, upon two (2) Business Days’ prior written notice from the
Administrative Agent, a Weekly Report as of the most recently completed calendar
week and (C) at any time during the continuance of a Minimum Fixed Charge Ratio
Period or an Event of Default, upon two (2) Business Days’ prior written notice
from the Administrative Agent, a Daily Report on each Business Day as of date
that is one (1) Business Day prior to such date.

 

(iv)       Other Information.  Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request; provided, however, that at any time that no
Minimum Fixed Charge Coverage Ratio Period or Event of Default has occurred and
is continuing, the Administrative Agent will not request an Interim Report be
furnished with respect to the Pool Receivables.

 

(v)        Quarterly Financial Statements of Parent.  As soon as available and
in no event later than 60 days following the end of each of the first three
fiscal quarters in each of Parent’s fiscal years, (A) a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and a
consolidated statement of income and a consolidated statement of cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and a
consolidated statement of income and a consolidated statement of cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by a Financial Officer
of the Parent (or its managing general partner) as having been prepared in
accordance with GAAP.

 

(vi)       Annual Financial Statements of Parent.  Within 120 days after the
close of each of Parent’s fiscal years, a copy of the annual audit report for
such year for the Parent and its Subsidiaries, including therein a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such fiscal
year and a consolidated statement of income and a consolidated statement of cash
flows of the Parent and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion of Deloitte & Touche LLP or other





-63-

--------------------------------------------------------------------------------

 



independent public accountants of recognized standing (without a “going concern”
or like qualification or exception) to the effect that such consolidated
financial statements present fairly in all material respects, in accordance with
GAAP, the financial condition of Parent and its consolidated Subsidiaries as of
the dates indicated and the results of their operations for the periods
indicated.

 

(vii)      Other Reports and Filings.  Promptly (but in any event within ten
days) after the filing or delivery thereof, copies of all financial information,
proxy materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

 

(viii)     Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (c) shall be deemed to have been furnished to each of
the Administrative Agent, the LC Bank and each Lender on the date that such
report, proxy statement or other material is posted on the SEC’s website at
www.sec.gov.

 

(d)         Notices.  The Borrower (or the Servicer on its behalf) will notify
the Administrative Agent, the LC Bank and each Lender in writing of any of the
following events promptly upon (but in no event later than five (5) Business
Days after) a Financial Officer or other Responsible Officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

 

(i)         Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Borrower setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Borrower proposes to take with respect
thereto.

 

(ii)        Representations and Warranties.  The failure of any representation
or warranty made or deemed to be made by the Borrower under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.

 

(iii)       Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding on the Borrower, the Servicer, the
Performance Guarantor, the Transferor, or any Originator, which with respect to
any Person other than the Borrower, could reasonably be expected to have a
Material Adverse Effect.

 

(iv)       Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative
Agent. 





-64-

--------------------------------------------------------------------------------

 



 

(v)        Name Changes.  Any change in any Originator’s, the Transferor’s or
the Borrower’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements.

 

(vi)       Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, the
Transferor, or the Parent, (ii) any accounting policy of the Borrower or (iii)
any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).

 

(vii)      Termination Event.  The occurrence of a Termination Event under any
Sale Agreement.

 

(viii)     Material Adverse Change.  Any material adverse change in the
business, operations, property or financial or other condition of the Borrower,
any Originator, the Servicer, the Performance Guarantor or the Transferor.

 

(e)         Conduct of Business.  The Borrower will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

(f)         Compliance with Laws.  The Borrower will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.

 

(g)         Furnishing of Information and Inspection of Receivables.  The
Borrower will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Borrower will, at the Borrower’s
expense, during regular business hours with prior written notice (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Borrower’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only one (1) such review





-65-

--------------------------------------------------------------------------------

 



pursuant to clause (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing.

 

(h)         Payments on Receivables, Lock-Box Accounts.  The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account or a Lock-Box.  The Borrower (or the Servicer on its behalf) will, and
will cause each Originator to, at all times, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and to segregate such Collections from other property of the Servicer, the
Transferor and the Originators.  If any payments on the Pool Receivables or
other Collections are received by the Borrower, the Servicer, the Transferor or
an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent and the other Secured Parties and promptly (but in any
event within two (2) Business Days after receipt) remit such funds into a
Lock-Box Account.  The Borrower (or the Servicer on its behalf) will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement.  The Borrower shall not permit funds other than (i) Collections on
Pool Receivables and other Collateral and (ii) collections on Excluded
Receivables, to be deposited into any Lock-Box Account.  If such funds or any
collections on Excluded Receivables are nevertheless deposited into any Lock-Box
Account, the Borrower (or the Servicer on its behalf) will within two (2)
Business Days of receipt identify and transfer such funds to the appropriate
Person entitled to such funds.  The Borrower will not, and will not permit the
Servicer, the Transferor, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent or any other
Secured Party is entitled, with any other funds (other than the temporary
commingling of Collections with collections on Excluded Receivables provided
that such collections on Excluded Receivables are identified and removed from
the applicable Lock-Box Account within two (2) Business Days following receipt
thereof).  The Borrower shall only add a Lock-Box Account (or a related
Lock-Box) or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrative Agent has received notice of such addition and an executed
and acknowledged (not to be unreasonably withheld, conditioned or delayed) copy
of a Lock-Box Agreement (or an amendment thereto) in form and substance
reasonably acceptable to the Administrative Agent from the applicable Lock-Box
Bank.  The Borrower shall only terminate a Lock-Box Bank or close a Lock-Box
Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent, not to be unreasonably withheld, conditioned or delayed.

 

(i)         Sales, Liens, etc.  Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Collateral, or assign any right to receive income
in respect thereof.

 

(j)         Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 9.02, the Borrower will not, and will not permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract (nothing herein preventing amending, modifying or waiving a
Contract with respect to future Receivables so long as an Event of Default has
not occurred and is continuing).  The Borrower shall at its expense, timely and
fully perform and comply in all





-66-

--------------------------------------------------------------------------------

 



material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

 

(k)         Change in Credit and Collection Policy.  The Borrower will not make
any material change in the Credit and Collection Policy without the prior
written consent of the Administrative Agent and the Majority Lenders, not to be
unreasonably withheld, conditioned or delayed.  Promptly following any change in
the Credit and Collection Policy, the Borrower will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(l)         Fundamental Changes.  The Borrower shall not, without the prior
written consent of the Administrative Agent and the Majority Lenders, permit
itself (i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person (except for a transfer of assets to Parent) or (ii) to be
directly owned by any Person other than the Transferor.  The Borrower shall
provide the Administrative Agent with at least 30 days’ prior written notice
before making any change in the Borrower’s name or location or making any other
change in the Borrower’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document “seriously misleading” as such term
(or similar term) is used in the applicable UCC; each notice to the
Administrative Agent pursuant to this sentence shall set forth the applicable
change and the proposed effective date thereof. 

 

(m)         Books and Records.  The Borrower shall maintain and implement (or
cause the Servicer to maintain and implement) administrative and operating
procedures (including (i) an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof and (ii) procedures to identify and track sales with respect
to, and collections on, Excluded Receivables), and keep and maintain (or cause
the Servicer to keep and maintain) all documents, books, records, computer tapes
and disks and other information reasonably necessary or advisable for the
collection of all Pool Receivables and the identification and reporting of all
Excluded Receivables (including records adequate to permit the daily
identification of each Pool Receivable and Excluded Receivable and all
Collections of and adjustments to each existing Pool Receivable and Excluded
Receivable).

 

(n)         Identifying of Records.  The Borrower shall: (i) identify (or cause
the Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator and the Transferor so to identify its master data processing
records with such a legend.

 

(o)         Change in Payment Instructions to Obligors.  The Borrower shall not
(and shall not permit the Servicer or any Sub-Servicer to) add, replace or
terminate any Lock-Box Account (or any related Lock-Box) or make any change in
its (or their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition,





-67-

--------------------------------------------------------------------------------

 



termination or change and (ii) a signed and acknowledged Lock-Box Agreement (or
an amendment thereto) with respect to such new Lock-Box Accounts (or any related
Lock-Box), and the Administrative Agent shall have consented to such change in
writing (not to be unreasonably withheld, conditioned or delayed).

 

(p)         Security Interest, Etc.  The Borrower shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to establish and maintain a valid and enforceable first priority perfected
security interest in the Collateral, in each case free and clear of any Adverse
Claim, in favor of the Administrative Agent (on behalf of the Secured Parties),
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request.  In
order to evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections.  The
Borrower shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest.  The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC without the signature of the Borrower, the Transferor,
any Originator or the Administrative Agent where allowed by Applicable
Law.  Notwithstanding anything else in the Transaction Documents to the
contrary, the Borrower shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements filed
in connection with the Transaction Documents, without the prior written consent
of the Administrative Agent.

 

(q)         Certain Agreements.  Without the prior written consent of the
Administrative Agent and the Lenders, the Borrower will not (and will not permit
any Originator, the Transferor or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Borrower’s organizational documents which requires the consent of the
“Independent Director” (as such term is used in the Borrower’s Certificate of
Formation and Limited Liability Company Agreement).

 

(r)         Other Business.  The Borrower will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit (excluding, for the avoidance of
doubt, Letters of Credit issued hereunder) or bankers’ acceptances other than
pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any Person other than Parent.

 

(s)         Use of Collections Available to the Borrower.  The Borrower shall
apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents





-68-

--------------------------------------------------------------------------------

 



(other than the Subordinated Notes), (ii) the payment of accrued and unpaid
interest on the Subordinated Notes and (iii) other legal and valid purposes.

 

(t)         Further Assurances; Change in Name or Jurisdiction of Origination,
etc.  (i) The Borrower hereby authorizes and hereby agrees from time to time, at
its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Documents, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document.  Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements (including as-extracted collateral
filings), or amendments thereto, and such other instruments and documents, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request, to perfect, protect or evidence any of the foregoing. 

 

(ii)        The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

(iii)       The Borrower shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.

 

(iv)       The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.

 

(u)         Anti-Money Laundering/International Trade Law Compliance.  The
Borrower will not become a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be derived from any unlawful
activity.  The





-69-

--------------------------------------------------------------------------------

 



Borrower shall comply with all Anti-Terrorism Laws.  The Borrower shall promptly
following becoming aware of the same notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event.

 

(v)         The Borrower has not used and will not use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 

(w)         Borrower’s Net Worth.  The Borrower shall not permit the Borrower’s
Net Worth to be less than the Required Capital Amount.

 

(x)         Borrower’s Tax Status.  The Borrower will remain a wholly-owned
subsidiary of a United States person (within the meaning of Section 7701(a)(30)
of the Code) and not be subject to withholding under Section 1446 of the Code.
No action will be taken that would cause the Borrower to be treated as an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

 

SECTION 8.02.  Covenants of the Servicer.  At all times from the Closing Date
until the Final Payout Date:

 

(a)         Financial Reporting.  The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent, the LC Bank and each Lender:

 

(i)         Compliance Certificates.  (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 120
days after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit G signed by a Financial Officer of the Servicer
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
60 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Exhibit G signed by a
Financial Officer of the Servicer stating that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.

 

(ii)        Information Packages and Interim Reports.  (A) As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package as of the most recently completed Fiscal Month; (B)
at any time during the continuance of a Minimum Fixed Charge Ratio Period or an
Event of Default, upon two (2) Business Days’ prior written notice from the
Administrative Agent, a Weekly Report as of the most recently completed calendar
week and (C) at any time during the continuance of a Minimum Fixed Charge Ratio
Period or an Event of Default, upon two (2) Business Days’ prior written notice
from the Administrative Agent, a Daily Report on each Business Day as of date
that is one (1) Business Day prior to such date. 





-70-

--------------------------------------------------------------------------------

 



 

(iii)       Other Information.  Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request, including any information available to the
Borrower, the Servicer, the Transferor or any Originator as; provided, however,
that at any time that no Minimum Fixed Charge Coverage Ratio Period or Event of
Default has occurred and is continuing, the Administrative Agent or any Lender
may reasonably requestwill not request an Interim Report be furnished with
respect to the Pool Receivables.

 

(b)         Notices.  The Servicer will notify the Administrative Agent, the LC
Bank and each Lender in writing of any of the following events promptly upon
(but in no event later than five (5) Business Days after) a Financial Officer or
other Responsible Officer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:

 

(i)         Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer proposes to take with respect
thereto.

 

(ii)        Representations and Warranties.  The failure of any representation
or warranty made or deemed made by the Servicer under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

 

(iii)       Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.

 

(iv)       Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative
Agent. 

 

(v)        Name Changes.  At least thirty (30) days before any change in any
Originator’s, the Transferor’s or the Borrower’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.

 

(vi)       Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, the
Transferor or the Parent, (ii) any accounting policy of the Borrower or (iii)
any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).





-71-

--------------------------------------------------------------------------------

 



 

(vii)      Material Adverse Change.  Promptly after the occurrence thereof,
notice of any material adverse change in the business, operations, property or
financial or other condition of any Originator, the Transferor, the Servicer,
the Performance Guarantor, or the Borrower. 

 

(c)         Conduct of Business.  The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.

 

(d)         Compliance with Laws.  The Servicer will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.

 

(e)         Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice, (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period unless an Event of Default has occurred and is
continuing.

 

(f)         Payments on Receivables, Lock-Box Accounts.  The Servicer will at
all times, instruct (or cause a Sub-Servicer to instruct) all Obligors to
deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box.  The Servicer will, at all times, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and to segregate such Collections from other property of the Servicer, the
Transferor and the Originators.  If any payments on the Pool Receivables or
other Collections are received by the Borrower (other than into a Lock-Box
Account), the Servicer, the Transferor or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent and the other
Secured Parties and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Lock-Box Account.  The Servicer shall not
permit funds other than (i) Collections on Pool Receivables and other Collateral
and (ii) collections on Excluded Receivables, to be





-72-

--------------------------------------------------------------------------------

 



deposited into any Lock-Box Account.  If such funds or any collections on
Excluded Receivables are nevertheless deposited into any Lock-Box Account, the
Servicer will within two (2) Business Days of receipt identify and transfer such
funds to the appropriate Person entitled to such funds.  The Servicer will not,
and will not permit the Borrower, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent or any
other Secured Party is entitled, with any other funds (other than the temporary
commingling of Collections with collections on Excluded Receivables provided
that such collections on Excluded Receivables are identified and removed from
the applicable Lock-Box Account within two (2) Business Days following receipt
thereof).  The Servicer shall only add a Lock-Box Account (or a related
Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrative Agent has received notice of such addition and an executed
and acknowledged copy of a Lock-Box Agreement (or an amendment thereto) in form
and substance acceptable to the Administrative Agent from the applicable
Lock-Box Bank (not to be unreasonably withheld, conditioned or delayed).  The
Servicer shall only terminate a Lock-Box Bank or close a Lock-Box Account (or a
related Lock-Box) with the prior written consent of the Administrative Agent. 

 

(g)         Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 9.02, the Servicer will not alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract (nothing herein
preventing amending, modifying or waiving a Contract with respect to future
Receivables so long as an Event of Default has not occurred and is continuing).
The Servicer shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

 

(h)         Change in Credit and Collection Policy.  The Servicer will not make
any material change in the Credit and Collection Policy without the prior
written consent of the Administrative Agent and the Majority Lenders, not to be
unreasonably withheld, conditioned or delayed.  Promptly following any change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(i)         Records.  The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(j)         Identifying of Records.  The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.





-73-

--------------------------------------------------------------------------------

 



 

(k)         Change in Payment Instructions to Obligors.  The Servicer shall not
(and shall not permit any Sub-Servicer to) add, replace or terminate any
Lock-Box Account (or any related Lock-Box) or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Lock-Box
Agreement (or an amendment thereto) with respect to such new Lock-Box Accounts
(or any related Lock-Box) and the Administrative Agent shall have consented to
such change in writing, not to be unreasonably withheld, conditioned or delayed.

 

(l)         Security Interest, Etc.  The Servicer shall, at its expense, take
all action necessary or reasonably desirable to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request.  In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections.  The Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest.  The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, any Originator, the
Transferor or the Administrative Agent where allowed by Applicable
Law.  Notwithstanding anything else in the Transaction Documents to the
contrary, the Servicer shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements filed
in connection with the Transaction Documents, without the prior written consent
of the Administrative Agent. 

 

(m)         Anti-Money Laundering/International Trade Law Compliance.  The
Servicer will not become a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The
Servicer shall comply with all Anti-Terrorism Laws.  The Servicer shall promptly
notify the Administrative Agent and each Lender in writing upon the occurrence
of a Reportable Compliance Event.





-74-

--------------------------------------------------------------------------------

 



 

SECTION 8.03.  Separate Existence of the Borrower.  Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties and the Administrative
Agent are entering into the transactions contemplated by this Agreement and the
other Transaction Documents in reliance upon the Borrower’s identity as a legal
entity separate from any Originator, the Transferor, the Servicer, the
Performance Guarantor and their Affiliates.  Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Lender to continue the
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that the Borrower is an entity with assets and liabilities distinct from
those of the Performance Guarantor, the Originators, the Transferor, the
Servicer and any other Person, and is not a division of the Performance
Guarantor, the Originators, the Transferor, the Servicer, its Affiliates or any
other Person. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the
Borrower and the Servicer shall take such actions as shall be required in order
that:

 

(a)         Special Purpose Entity.  The Borrower will be a special purpose
company whose primary activities are restricted in its Certificate of Formation
to: (i) purchasing or otherwise acquiring from the Transferor, owning, holding,
collecting, granting security interests or selling interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

 

(b)         No Other Business or Debt.  The Borrower shall not engage in any
business or activity except as set forth in this Agreement nor, incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents.

 

(c)         Independent Director.  Not fewer than one member of the Borrower’s
board of directors (the “Independent Director”) shall be a natural person who
(i) has never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.  For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Transferor, the Performance
Guarantor and each Originator, (ii) each person that directly or indirectly,
owns or controls, whether beneficially, or as





-75-

--------------------------------------------------------------------------------

 



a trustee, guardian or other fiduciary, five percent (5%) or more of the
membership interests in the Parent, (iii) each person that controls, is
controlled by or is under common control with the Parent and (iv) each of such
person’s officers, directors, managers, joint venturers and partners.  For the
purposes of this definition, “control” of a person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.  A person shall be deemed to be an
“associate” of (A) a corporation or organization of which such person is an
officer, director, partner or manager or is, directly or indirectly, the
beneficial owner of ten percent (10%) or more of any class of equity securities,
(B) any trust or other estate in which such person serves as trustee or in a
similar capacity and (C) any relative or spouse of a person described in clause
(A) or (B) of this sentence, or any relative of such spouse.

 

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

 

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

 

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Transferor, the Servicer or any of their respective Affiliates.

 

(d)         Organizational Documents.  The Borrower shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, Section 8.01(p).

 

(e)         Conduct of Business.  The Borrower shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all company action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.





-76-

--------------------------------------------------------------------------------

 



 

(f)         Compensation.  Any employee, consultant or agent of the Borrower
will be compensated from the Borrower’s funds for services provided to the
Borrower, and to the extent that Borrower shares the same officers or other
employees as the Servicer (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees.  The Borrower will not engage any agents other than its
attorneys, auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee.

 

(g)         Servicing and Costs.  The Borrower will contract with the Servicer
to perform for the Borrower all operations required on a daily basis to service
the Receivables Pool.  The Borrower will not incur any indirect or overhead
expenses for items shared with the Servicer (or any other Affiliate thereof)
that are not reflected in the Servicing Fee.  To the extent, if any, that the
Borrower (or any Affiliate thereof) shares items of expenses not reflected in
the Servicing Fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered.

 

(h)         Operating Expenses.  The Borrower’s operating expenses will not be
paid by the Servicer, the Parent, the Performance Guarantor, any Originator or
any Affiliate thereof.

 

(i)         Stationary.  The Borrower will have its own separate stationary.

 

(j)         Books and Records.  The Borrower’s books and records will be
maintained separately from those of the Servicer, the Parent, the Performance
Guarantor, the Originators and any of their Affiliates and in a manner such that
it will not be difficult or costly to segregate, ascertain or otherwise identify
the assets and liabilities of the Borrower.

 

(k)         Disclosure of Transactions.  All financial statements of the
Servicer, the Parent, the Performance Guarantor, the Originators, the Transferor
or any Affiliate thereof that are consolidated to include the Borrower will
disclose that (i) the Borrower’s sole business consists of the purchase or
acceptance through capital contributions of the Receivables and Related Rights
from the Transferor and the subsequent retransfer of or granting of a security
interest in such Receivables and Related Rights to the Administrative Agent
pursuant to this Agreement, (ii) the Borrower is a separate legal entity with
its own separate creditors who will be entitled, upon its liquidation, to be
satisfied out of the Borrower’s assets prior to any assets or value in the
Borrower becoming available to the Borrower’s equity holders and (iii) the
assets of the Borrower are not available to pay creditors of the Servicer, the
Parent, the Performance Guarantor, the Transferor, the Originators or any
Affiliate thereof.

 

(l)         Segregation of Assets.  The Borrower’s assets will be maintained in
a manner that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Transferor, the Originators
or any Affiliates thereof.

 

(m)         Corporate Formalities.  The Borrower will strictly observe corporate
formalities in its dealings with the Servicer, the Parent, the Performance
Guarantor, the





-77-

--------------------------------------------------------------------------------

 



Originators, the Transferor or any Affiliates thereof, and funds or other assets
of the Borrower will not be commingled with those of the Servicer, the Parent,
the Performance Guarantor, the Transferor, the Originators or any Affiliates
thereof except as permitted by this Agreement in connection with servicing the
Pool Receivables.  The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Transferor, the Originators or any Affiliate thereof (other than
the Servicer solely in its capacity as such) has independent access.  The
Borrower is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of the
Servicer, the Parent, the Performance Guarantor, the Transferor, the Originators
or any Subsidiaries or other Affiliates thereof.  The Borrower will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Borrower and such Affiliate.

 

(n)         Arm’s-Length Relationships.  The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Transferor, the Originators and any Affiliates thereof.  Any Person that renders
or otherwise furnishes services to the Borrower will be compensated by the
Borrower at market rates for such services it renders or otherwise furnishes to
the Borrower.  Neither the Borrower on the one hand, nor the Servicer, the
Parent, the Performance Guarantor, the Transferor, any Originator or any
Affiliate thereof, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other.  The Borrower, the Servicer, the
Parent, the Performance Guarantor, the Transferor, the Originators and their
respective Affiliates will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity.

 

(o)         Allocation of Overhead.  To the extent that Borrower, on the one
hand, and the Servicer, the Parent, the Performance Guarantor, the Transferor,
any Originator or any Affiliate thereof, on the other hand, have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs between them, and the Borrower shall bear its fair share of such expenses,
which may be paid through the Servicing Fee or otherwise. 

 

ARTICLE IX

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

 

SECTION 9.01.  Appointment of the Servicer.

 

(a)         The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 9.01.  Until the Administrative Agent gives
notice to Alliance (in accordance with this Section 9.01) of the designation of
a new Servicer, Alliance is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. Upon
the occurrence of an Event of Default and during its continuance, the
Administrative Agent may (with the consent of the Majority Lenders) and shall
(at the direction of the Majority Lenders)





-78-

--------------------------------------------------------------------------------

 



designate as Servicer any Person (including itself) to succeed Alliance or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

 

(b)         Upon the designation of a successor Servicer as set forth in clause
(a) above, Alliance agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Alliance shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including copies of
all Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

 

(c)         Alliance acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each Credit Party have
relied on Alliance’s agreement to act as Servicer hereunder.  Accordingly,
Alliance agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Administrative Agent and the Majority Lenders.

 

(d)         The Servicer may delegate its duties and obligations hereunder, in
whole or part, to one or more subservicers (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the delegated duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Borrower, the Administrative
Agent, and each Credit Party shall have the right to look solely to the Servicer
for performance, (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Administrative Agent may terminate such agreement upon the
termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer) and (v) if such Sub-Servicer is
not an Affiliate of the Parent, the Administrative Agent and the Majority
Lenders shall have consented in writing in advance to such delegation.

 

SECTION 9.02.  Duties of the Servicer.

 

(a)         The Servicer shall take or cause to be taken all such action as may
be necessary or reasonably advisable to service, administer and collect each
Pool Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators.  The Servicer shall set aside, for the accounts of each Credit
Party, the amount of Collections to which each such Credit Party is entitled in
accordance with Article IV hereof.  The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status





-79-

--------------------------------------------------------------------------------

 



of such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any Secured Party under this Agreement or any other
Transaction Document and (iii) if an Event of Default has occurred and is
continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent.  The Borrower shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Credit Party), in accordance with
their respective interests, all records and documents (including computer tapes
or disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if an Event of Default has occurred and is
continuing, the Administrative Agent may direct the Servicer to commence or
settle any legal action to enforce collection of any Pool Receivable that is a
Defaulted Receivable or to foreclose upon or repossess any Related Security with
respect to any such Defaulted Receivable.

 

(b)         The Servicer shall, as soon as practicable following actual receipt
of collected funds, turn over to the Borrower the collections for Borrower’s
account of any indebtedness that is not a Pool Receivable, less, if Alliance or
an Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Alliance or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Borrower all records in its possession that evidence or relate to any
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)         The Servicer’s obligations hereunder shall terminate on the Final
Payout Date.  Promptly following the Final Payout date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.

 

SECTION 9.03.  Lock-Box Account and LC Collateral Account Arrangements.  Prior
to the Closing Date, the Borrower shall have entered into Lock-Box Agreements
with all of the Lock-Box Banks and delivered executed counterparts of each to
the Administrative Agent.  Upon the occurrence and duringDuring the continuance
of an Event of Default or during a Minimum Fixed Charge Ratio Period, the
Administrative Agent may (with the consent of the Majority Lenders) and shall
(upon the direction of the Majority Lenders) at any time thereafter give notice
to each Lock-Box Bank that the Administrative Agent is exercising its rights
under the Lock-Box Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Lock-Box Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein for application
under Section 4.01,  (b) to have the proceeds that are sent to the respective
Lock-Box Accounts redirected pursuant to the Administrative Agent’s instructions
for application under Section 4.01 rather than deposited in the applicable
Lock-Box Account and (c) to take any or all other actions permitted under the
applicable Lock-Box Agreement.  The Servicer and the Borrower each hereby
agreesagree that if the Administrative Agent at any time takes any action set
forth in the preceding sentence, the Administrative Agent shall have exclusive
control (for the benefit of the Secured Parties, Servicer and Borrower in
accordance with Section 4.01)) of the proceeds (including Collections) of all
Pool Receivables and the Servicer and the Borrower hereby further agreesagree to
take any other action that the Administrative Agent may reasonably request to
transfer such control or to ensure that the Administrative Agent maintains such
control.  Any proceeds of Pool Receivables received by the Borrower or the
Servicer thereafter shall be sent





-80-

--------------------------------------------------------------------------------

 



immediately to, or as otherwise instructed by, the Administrative Agent to be
applied under Section 4.01.  The Borrower and the Servicer hereby irrevocably
instruct the Administrative Agent, and the Administrative Agent agrees, on each
Business Day during the Minimum Fixed Charge Ratio Period, so long as the
Administrative Agent has taken exclusive dominion and control over each of the
Lock-Box Accounts and no Event of Default or Unmatured Event of Default exists,
to transfer all available amounts on deposit in the Lock-Box Accounts as of the
end of each Business Day as required pursuant to Section 4.01(e) and, after
giving effect to any distributions to the Servicer on such day pursuant to
Section 4.01(e), to transfer all remaining available amounts to the LC
Collateral Account, if applicable. 

 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account and all money or other assets on deposit therein or credited
thereto.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the LC Bank for each
drawing under a Letter of Credit and for repayment of amounts owing by the
Borrower hereunder and under each of the other Transaction Documents to each of
the other Secured Parties, it being understood and agreed that certain amounts
on deposit in the LC Collateral Account shall, from time to time, be remitted to
the Servicer pursuant to Section 4.01(e).  Amounts, if any, on deposit in the LC
Collateral Account on the Final Payout Date shall be remitted by the
Administrative Agent to the Borrower.

 

The Administrative Agent shall, on each Settlement Date (if such date occurs on
or after the Termination Date), remove any available amounts then on deposit in
the LC Collateral Account and (i) deposit such amounts into each Lender’s
account in accordance with the priorities set forth in Section 4.01(a), to the
extent that any amounts are then due and owing after giving effect to the
distribution, if any, by the Servicer on such date in accordance with Section
4.01(a) and (ii) remit the balance, if any, to the Borrower.

 

SECTION 9.04.  Enforcement Rights.

 

(a)         At any time following the occurrence and during the continuation of
an Event of Default:

 

(i)         the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;

 

(ii)        the Administrative Agent may instruct the Borrower or the Servicer
to give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify





-81-

--------------------------------------------------------------------------------

 



each Obligor within two (2) Business Days following instruction by the
Administrative Agent, the Administrative Agent (at the Borrower’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;

 

(iii)       the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

 

(iv)       notify the Lock-Box Banks that the Borrower and the Servicer will no
longer have any access to the Lock-Box Accounts;

 

(v)        the Administrative Agent may (or, at the direction of the Majority
Lenders shall) replace the Person then acting as Servicer; and

 

(vi)       the Administrative Agent may collect any amounts due from an
Originator under the Purchase and Sale Agreement, the Transferor under the Sale
and Contribution Agreement or the Performance Guarantor under the Performance
Guaranty.

 

Following the cure of any Event of Default or, if such Event of Default is not
cured, following the Final Payment Date, the Administrative Agent shall upon
Borrower’s request and at Borrower’s sole expense, return all records, rescind
all notices redirecting payment and otherwise cooperate in instructing Obligors
and Lock-Box Banks to make payments to and provide access to Lock-Box Accounts
and cooperate with such Persons as Borrower may reasonably request.

 

(b)         The Borrower hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Borrower, which appointment is coupled with an
interest, to take any and all steps in the name of the Borrower and on behalf of
the Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.





-82-

--------------------------------------------------------------------------------

 



 

(c)         The Servicer hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Servicer, which appointment is coupled with an
interest, to take any and all steps in the name of the Servicer and on behalf of
the Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 9.05.  Responsibilities of the Borrower.

 

(a)         Anything herein to the contrary notwithstanding, the Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer or any
Originator thereunder.

 

(b)         Alliance hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
Alliance shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Alliance conducted such data-processing functions while it acted as the
Servicer.  In connection with any such processing functions, the Borrower shall
pay to Alliance its reasonable out-of-pocket costs and expenses from the
Borrower’s own funds (subject to the priority of payments set forth in Section
4.01).

 

SECTION 9.06.  Servicing Fee. 

 

(a)         Subject to clause (b) below, the Borrower shall pay the Servicer a
fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of
the daily average aggregate Outstanding Balance of the Pool
Receivables.  Accrued Servicing Fees shall be payable from Collections to the
extent of available funds in accordance with Section 4.01.

 

(b)         If the Servicer ceases to be Alliance or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.





-83-

--------------------------------------------------------------------------------

 



ARTICLE X

EVENTS OF DEFAULT

 

SECTION 10.01.  Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)         (i) the Borrower, the Transferor, any Originator, the Performance
Guarantor or the Servicer shall fail to perform or observe any term, covenant or
agreement under this Agreement or any other Transaction Document (other than any
such failure which would constitute an Event of Default under clause (ii) or
(iii) of this paragraph (a)), and such failure, solely to the extent capable of
cure, shall continue for ten (10) Business Days, (ii) the Borrower, the
Transferor, any Originator, the Performance Guarantor or the Servicer shall fail
to make when due (x) any payment or deposit to be made by it under this
Agreement or any other Transaction Document and such failure shall continue
unremedied for two (2) Business Days or (iii) Alliance shall resign as Servicer,
and no successor Servicer reasonably satisfactory to the Administrative Agent
shall have been appointed;

 

(b)         any representation or warranty made or deemed made by the Borrower,
the Transferor, any Originator, the Performance Guarantor or the Servicer (or
any of their respective officers) under or in connection with this Agreement or
any other Transaction Document or any information or report delivered by the
Borrower, the Transferor, any Originator, the Performance Guarantor or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided,  however, that such breach shall not
constitute an Event of Default pursuant to this clause (b) if such breach,
solely to the extent capable of cure, is cured within ten (10) Business Days
following the date that a Financial Officer or other Responsible Officer has
knowledge or has received notice of such breach;

 

(c)         the Borrower or the Servicer shall fail to deliver an Information
Package pursuant to this Agreement, and such failure shall remain unremedied for
two (2) Business Days;

 

(d)         this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Collateral, free and clear of any Adverse Claim;

 

(e)         the Borrower, the Transferor, any Originator, the Performance
Guarantor or the Servicer shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any Insolvency
Proceeding shall be instituted by or against the Borrower, the Transferor, any
Originator, the Performance Guarantor or the Servicer and, in the case of any
such proceeding instituted against such Person (but not instituted by such
Person), either such proceeding shall remain undismissed or unstayed for a
period of 60 consecutive days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower, the Transferor,
any Originator, the Performance





-84-

--------------------------------------------------------------------------------

 



Guarantor or the Servicer shall take any corporate or organizational action to
authorize any of the actions set forth above in this paragraph;

 

(f)         (i) the average for three consecutive Fiscal Months of:  (A) the
Default Ratio shall exceed 3.0%, (B) the Delinquency Ratio shall exceed 5.0% or
(C) the Dilution Ratio shall exceed 3.0% or (ii) the Days’ Sales Outstanding
shall exceed 45 days;

 

(g)         a Change in Control shall occur;

 

(h)         a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) Business Days following the date that a Financial Officer or
other Responsible Officer has knowledge or has received notice of such Borrowing
Base Deficit;

 

(i)         (i) the Borrower shall fail to pay any principal of or premium or
interest on any of its Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); (ii) any Originator, the Transferor, the Performance Guarantor or
the Servicer, or any of their respective Subsidiaries, individually or in the
aggregate, shall fail to pay any principal of or premium or interest on any of
its Debt that is outstanding in a principal amount in excess of $35,000,000 in
the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement); (iii)
any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt (as referred to in
clause (i) or (ii) of this paragraph and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (whether or not such failure shall have been waived under the related
agreement), if the effect of such event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt (as referred to in clause (i) or (ii) of this paragraph) or to
terminate the commitment of any lender thereunder, or (iv) any such Debt (as
referred to in clause (i) or (ii) of this paragraph) shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof;

 

(j)         the Performance Guarantor shall fail to perform any of its
obligations under the Performance Guaranty;

 

(k)         the Borrower shall fail (x) at any time (other than for ten (10)
Business Days following notice of the death or resignation of any Independent
Director) to have an Independent Director who satisfies each requirement and
qualification specified in Section 8.03(c) of this Agreement for Independent
Directors, on the Borrower’s board of directors or (y) to timely notify the
Administrative Agent of any replacement or appointment of any director that is
to serve as an





-85-

--------------------------------------------------------------------------------

 



Independent Director on the Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;

 

(l)         there shall have occurred any event which materially adversely
impairs, in the reasonable discretion of Administrative Agent, the
collectibility of the Pool Receivables generally or any material portion
thereof;

 

(m)         any Letter of Credit is drawn upon and is not fully reimbursed by
the Borrower within two (2) Business Days after a Financial Officer or other
Responsible Officer has knowledge or has received notice of such draw;

 

(n)         either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
the Transferor, any Originator or the Parent or (ii) the PBGC shall file notice
of a lien pursuant to Section 4068 of ERISA with regard to any of the assets of
the Borrower, the Servicer, any Originator, the Transferor or the Parent;

 

(o)         (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code with respect to any Pension Plan (v) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, the Transferor, the Servicer, the Parent or any
of their respective ERISA Affiliates from any Multiemployer Plan; (vi) the
receipt by any of the Borrower, any Originator, the Transferor, the Servicer,
the Parent or any of their respective ERISA Affiliates  from  the PBGC or any
plan administrator of any notice relating to the intention to terminate any
Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any
Originator, the Transferor, the Servicer, the Parent or any of their respective
ERISA Affiliates of any notice concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (viii) the
occurrence of a prohibited transaction with respect to any of the Borrower, any
Originator, the Transferor, the Servicer, the Parent or any of their respective
ERISA Affiliates (pursuant to Section 4975 of the Code); (ix) the occurrence or
existence of any other similar event or condition with respect to a Pension Plan
or a Multiemployer Plan, with respect to each of clause (i) through (ix), either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(p)         a Termination Event shall occur under any Sale Agreement;

 

(q)         the Borrower shall be required to register as an “investment
company” within the meaning of the Investment Company Act;

 

(r)         any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, the
Transferor, any





-86-

--------------------------------------------------------------------------------

 



Originator, the Performance Guarantor or the Servicer (or any of their
respective Affiliates) shall so state in writing;

 

(s)         one or more judgments or decrees shall be entered against the
Borrower, any Originator, the Transferor, the Performance Guarantor or the
Servicer, or any Affiliate of any of the foregoing involving in the aggregate a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 45 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $35,000,000 (or solely with respect to the
Borrower, $12,500); or

 

(t)         the Borrower transfers or sells substantially all of its assets,
other than with respect to (i) any payment required pursuant to the Sale and
Contribution Agreement or (ii) any transfer of funds that have been distributed
to the Borrower pursuant to Section 4.1 of this Agreement;

 

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable.  Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.01.  Authorization and Action.  Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth
herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event





-87-

--------------------------------------------------------------------------------

 



shall the Administrative Agent ever be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to any
provision of any Transaction Document or Applicable Law.

 

SECTION 11.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 11.03.  Administrative Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.

 

SECTION 11.04.  Indemnification of Administrative Agent.  Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.





-88-

--------------------------------------------------------------------------------

 



 

SECTION 11.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 11.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Majority Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all Credit
Parties.  The Credit Parties and the Administrative Agent agree that unless any
action to be taken by the Administrative Agent under a Transaction Document (i)
specifically requires the advice or concurrence of the Majority Lenders or (ii)
may be taken by the Administrative Agent alone or without any advice or
concurrence of a Lender, then the Administrative Agent may take action based
upon the advice or concurrence of the Majority Lenders.

 

SECTION 11.07.  Notice of Events of Default; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Unmatured Event of Default or Event of Default unless
the Administrative Agent has received notice from any Credit Party or the
Borrower stating that an Unmatured Event of Default or Event of Default has
occurred hereunder and describing such Unmatured Event of Default or Event of
Default.  If the Administrative Agent receives such a notice, it shall promptly
give notice thereof to each Credit Party.  The Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
concerning an Unmatured Event of Default or Event of Default or any other matter
hereunder as the Administrative Agent deems advisable and in the best interests
of the Secured Parties.

 

SECTION 11.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Transferor, the Performance Guarantor or the Servicer and
the Pool Receivables and its own decision to enter into this Agreement and to
take, or omit, action under any Transaction Document.  Except for items
expressly required to be delivered under any Transaction Document by the
Administrative Agent to any Credit Party, the Administrative Agent shall not
have any duty or responsibility to provide any Credit Party with any information
concerning the Borrower, any Originator, the Transferor, the Performance
Guarantor or the Servicer that comes into the





-89-

--------------------------------------------------------------------------------

 



possession of the Administrative Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 11.09.  Successor Administrative Agent.

 

(a)         The Administrative Agent may, upon at least thirty (30) days’ notice
to the Borrower, the Servicer and each Credit Party, resign as Administrative
Agent.  Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the Majority Lenders as a
successor Administrative Agent and has accepted such appointment.  If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Majority Lenders within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

 

(b)         Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
resigning Administrative Agent, and the resigning Administrative Agent shall be
discharged from its duties and obligations under the Transaction
Documents.  After any resigning Administrative Agent’s resignation hereunder,
the provisions of this Article XI and Article XIII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

 

ARTICLE XII

[RESERVED]

 

 

 

 

 

ARTICLE XIII

INDEMNIFICATION

 

SECTION 13.01.  Indemnities by the Borrower. 

 

(a)         Without limiting any other rights that the Administrative Agent, the
Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding,  however, (a) Borrower Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction





-90-

--------------------------------------------------------------------------------

 



holds that such Borrower Indemnified Amounts resulted solely from the gross
negligence or willful misconduct by the Borrower Indemnified Party seeking
indemnification or any of its Controlled Related Parties and (b) Taxes that are
covered by Section 5.03.  Without limiting or being limited by the foregoing,
the Borrower shall pay on demand (it being understood that if any portion of
such payment obligation is made from Collections, such payment will be made at
the time and in the order of priority set forth in Section 4.01), to each
Borrower Indemnified Party any and all amounts necessary to indemnify such
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clauses (a) and (b) above):

 

(i)         any Pool Receivable which the Borrower or the Servicer includes as
an Eligible Receivable as part of the Net Receivables Pool Balance but which is
not an Eligible Receivable at such time;

 

(ii)        any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Borrower
pursuant hereto which shall have been untrue or incorrect when made or deemed
made;

 

(iii)       the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

 

(iv)       the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;

 

(v)        the failure to have filed, or any delay in filing, financing
statements (including as-extracted collateral filings), financing statement
amendments, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Laws with
respect to any Pool Receivable and the other Collateral and Collections in
respect thereof, whether at the time of any Credit Extension or at any
subsequent time;

 

(vi)       any dispute, claim or defense (other than discharge in bankruptcy) of
an Obligor to the payment of any Pool Receivable (including, without limitation,
a defense based on such Pool Receivable or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;

 

(vii)      any failure of the Borrower to perform any its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;





-91-

--------------------------------------------------------------------------------

 



 

(viii)     any products liability, environmental or other claim arising out of
or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;

 

(ix)       the commingling of Collections of Pool Receivables at any time with
other funds;

 

(x)        any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;

 

(xi)       any failure of the Borrower to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document;

 

(xii)      any setoff with respect to any Pool Receivable;

 

(xiii)     any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or any Affiliate of the Borrower
in servicing, administering or collecting any Pool Receivable;

 

(xiv)     the failure by the Borrower to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;

 

(xv)      any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;

 

(xvi)     any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(xvii)    any action taken by the Administrative Agent as attorney-in-fact for
the Borrower, any Originator, the Transferor or the Servicer pursuant to this
Agreement or any other Transaction Document;

 

(xviii)   the use of proceeds of any Credit Extension or the usage of any Letter
of Credit; or

 

(xix)     any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.





-92-

--------------------------------------------------------------------------------

 



 

(b)         Notwithstanding anything to the contrary in this Agreement, solely
for purposes of the Borrower’s indemnification obligations in clauses (ii),
 (iii),  (vii) and (xi) of this Article XIII, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.

 

(c)         If for any reason the foregoing indemnification is unavailable to
any Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

 

(d)         Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

 

SECTION 13.02.  Indemnification by the Servicer. 

 

(a)         The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of activities of the Servicer pursuant to
this Agreement or any other Transaction Document, including any judgment, award,
settlement, Attorney Costs and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim (all of
the foregoing being collectively referred to as, “Servicer Indemnified
Amounts”); excluding (i) Servicer Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Servicer
Indemnified Amounts resulted solely from the gross negligence or willful
misconduct by the Servicer Indemnified Party seeking indemnification or any of
its Controlled Related Parties, (ii) Taxes that are covered by Section 5.03 and
(iii) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Pool Receivables that are uncollectible solely on account of the
insolvency, bankruptcy or other credit related reasons with respect to the
relevant Obligor.  Without limiting or being limited by the foregoing, the
Servicer shall pay on demand, to each Servicer Indemnified Party any and all
amounts necessary to indemnify such Servicer Indemnified Party from and against
any and all Servicer Indemnified Amounts relating to or resulting from any of
the following (but excluding Servicer Indemnified Amounts described in clauses
(i),  (ii) and (iii) above):

 

(i)         any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement,





-93-

--------------------------------------------------------------------------------

 



any of the other Transaction Documents, any Information Package or any other
information or report delivered by or on behalf of the Servicer pursuant hereto
which shall have been untrue or incorrect when made or deemed made;

 

(ii)        the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or

 

(iii)       any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document.

 

(b)         If for any reason the foregoing indemnification is unavailable to
any Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Servicer under this Section shall be in addition
to any liability which the Servicer may otherwise have, shall extend upon the
same terms and conditions to Servicer Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

 

(c)         Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

 

ARTICLE XIV

MISCELLANEOUS

 

SECTION 14.01.  Amendments, Etc. 

 

(a)         No failure on the part of any Credit Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.  No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent, the LC Bank and the Majority Lenders (and,
in the case of any amendment, also signed by the Borrower), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided,  however, that (A) no
amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement; (B)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, Borrower and each Credit Party:

 

(i)         change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit,





-94-

--------------------------------------------------------------------------------

 



Final Maturity Date, Minimum Fixed Charge Ratio Period, Net Receivables Pool
Balance or Total Reserves contained in this Agreement, or increase the then
existing Concentration Percentage for any Obligor or change the calculation of
the Borrowing Base;

 

(ii)        reduce the amount of Capital or Interest that is payable on account
of any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof;

 

(iii)       change any Event of Default;

 

(iv)       change any of the provisions of this Section 14.01 or the definition
of “Majority Lenders”; or

 

(v)        change the order of priority in which Collections are applied
pursuant to Section 4.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s or LC Participant’s Commitment hereunder without the
consent of such Lender or LC Participant, as applicable and (B) no amendment,
waiver or consent shall reduce any Fees payable by the Borrower to any Credit
Party or delay the dates on which any such Fees are payable, in either case,
without the consent of such Credit Party.

 

SECTION 14.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto.  Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 14.03.  Assignability; Addition of Lenders.

 

(a)         Assignment by Lenders.  Each Lender may assign to any Eligible
Assignee or to any other Lender all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and any Loan or interests therein owned by it); provided,  however
that

 

(i)         except for an assignment by a Lender to either an Eligible Assignee
or any other Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided,  however, that such consent shall not be
required if an Event of Default or an Unmatured Event of Default has occurred
and is continuing);

 

(ii)        each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(iii)       the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to





-95-

--------------------------------------------------------------------------------

 



such assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Lender’s Commitment; and

 

(iv)       the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(b)         Register.  The Administrative Agent shall, acting solely for this
purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding Capital (and stated
interest) of the Loans of each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, and
the other Credit Parties may treat each Person whose name is recorded in the
Register as a Lender under this Agreement for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower, the
LC Bank, or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)         Procedure.  Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Lender and an Eligible Assignee
or assignee Lender in accordance with Section 14.03(a), the Administrative Agent
shall, if such Assignment and Acceptance Agreement has been duly completed, (i)
accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Servicer.

 

(d)         Participations.  Each Lender may sell participations to one or more
Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided,  however, that

 

(i)         such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

 

(ii)        such Lender shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations.





-96-

--------------------------------------------------------------------------------

 



 

The Administrative Agent, the LC Bank, the LC Participants, the Lenders, the
Borrower and the Servicer shall have the right to continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

(e)         Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)         Assignments by Administrative Agent.  This Agreement and the rights
and obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent and its successors and assigns; provided that in the case
of an assignment to a Person that is neither an Affiliate of the Administrative
Agent nor a Lender hereunder, so long as no Event of Default or Unmatured Event
of Default has occurred and is continuing, such assignment shall require the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed).

 

(g)         Assignments by the Borrower or the Servicer.  Neither the Borrower
nor, except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).

 

(h)         Addition of New Lenders and LC Participants.  Subject to Section
2.02(c), the Borrower may, with the prior written consent of the Administrative
Agent and the LC Bank, add additional Persons as Lenders and LC
Participants.  Each new Lender and LC Participant shall become a party hereto,
by executing and delivering to the Administrative Agent, the LC Bank and the
Borrower, an assumption agreement (each, an “Assumption Agreement”) in the form
of Exhibit C hereto.

 

(i)         Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Credit Party or any of their respective
Affiliates may at any time pledge or grant a security interest in all or any
portion of its interest in, to and under this Agreement (including, without
limitation, rights to payment of Capital and Interest) and any other Transaction
Document to secure its obligations to a Federal Reserve Bank, without notice to
or the consent of the Borrower, the Servicer, any Affiliate thereof or any
Credit Party; provided,  however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.





-97-

--------------------------------------------------------------------------------

 



 

SECTION 14.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 13.01 hereof and except as otherwise
provided within this Agreement, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents (together with all amendments, restatements,
supplements, consents and waivers, if any, from time to time hereto and
thereto), including, without limitation, (i) the reasonable Attorney Costs for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document.  In addition, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.  Notwithstanding the foregoing, the
Attorney Costs for preparation, negotiation, execution and delivery of this
Agreement and the other Transaction Documents on and prior to the Closing Date
shall be limited to the extent set forth in that certain letter agreement, dated
September 11, 2014, by and between PNC Capital Markets LLC and Alliance Resource
Partners, L.P.

 

SECTION 14.05.  No Proceedings.  The Servicer hereby covenants and agrees that
it will not institute against, or join any other Person in instituting against,
the Borrower any Insolvency Proceeding until one year and one day after the
Final Payout Date. 

 

SECTION 14.06.  Confidentiality.

 

(a)         Each of the Borrower and the Servicer covenants and agrees to hold
in confidence, and not disclose to any Person, either (i) the Fee Letter or any
of the contents thereof or (ii) any fees, interest, costs or expenses paid or
payable in connection with this Agreement or any other Transaction Document,
except as the Administrative Agent and each Lender may have consented to in
writing prior to any proposed disclosure; provided,  however, that it may
disclose such information (i) to its Advisors and Representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Borrower, the Servicer or their
Advisors and Representatives or (iii) to the extent it or its Affiliates should
be (A) required by Applicable Law, the rules of any securities exchange, or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Borrower and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Credit Party of its
intention to make any such disclosure prior to making such disclosure.  Each of
the Borrower and the Servicer agrees to be responsible for any breach of this
Section by its Representatives and Advisors and agrees that its Representatives
and Advisors will be advised by it of the confidential nature of such
information and shall agree to comply with this Section.  Notwithstanding the
foregoing, it is





-98-

--------------------------------------------------------------------------------

 



expressly agreed that each of the Borrower, the Servicer and their respective
Affiliates may publish a press release or otherwise publicly announce, including
by filing of this Agreement as an exhibit to registration statements and
periodic reports filed with the SEC, the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated
hereby.  Notwithstanding the foregoing, the Borrower consents to the publication
by the Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement.

 

(b)         Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided,  however, that it may disclose such information (i) to its Advisors
and Representatives, (ii) to its assignees and Participants and potential
assignees and Participants and their respective counsel if they agree in writing
to hold it confidential,  (iii) to the extent such information has become
available to the public other than as a result of a disclosure by or through it
or its Representatives or Advisors, (iv) at the request of a bank examiner or
other regulatory authority or in connection with an examination of any of the
Administrative Agent or any Lender or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (v) above, the
Administrative Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter.  Each of the Administrative Agent and each
Lender, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.

 

(c)         As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to be Representatives
of a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

 

SECTION 14.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE





-99-

--------------------------------------------------------------------------------

 



AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK).

 

SECTION 14.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 14.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided,  however, that
the provisions of Sections 3.08,  3.09,  3.10,  5.01,  5.02,  5.03,  11.04,
 11.06,  13.01,  13.02,  14.04,  14.05,  14.06,  14.09,  14.10, and 14.12 shall
survive any termination of this Agreement.

 

SECTION 14.10.  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I)
IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE
HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AGREEMENT,
MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF
THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(b)         EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED





-100-

--------------------------------------------------------------------------------

 



IN SECTION 14.02.  NOTHING IN THIS SECTION 14.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

SECTION 14.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 14.12.  Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 14.13.  Limitation of Liability. 

 

(a)         No claim may be made by the Borrower or any Affiliate thereof or any
other Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.  None of
the Credit Parties and their respective Affiliates shall have any liability to
the Borrower or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Borrower or any Affiliate thereof in connection
with or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Borrower or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

 

(b)         The obligations of the Administrative Agent and each of the other
Credit Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person.  No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.





-101-

--------------------------------------------------------------------------------

 



 

SECTION 14.14.  Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law.  Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

 

SECTION 14.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Transferor, the Originators, the
Servicer and the Performance Guarantor, which information includes the name,
address, tax identification number and other information regarding the Borrower,
the Transferor, the Originators, the Servicer and the Performance Guarantor that
will allow the Administrative Agent and the other Credit Parties to identify the
Borrower, the Transferor, the Originators, the Servicer and the Performance
Guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act.  Each of the Borrower and the Servicer
agrees to provide the Administrative Agent and each other Credit Parties, from
time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

SECTION 14.16.  Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower against amounts owing by the Borrower hereunder  or to, or for the
account of, the Servicer against amounts owing by the Servicer hereunder;
provided that such Credit Party shall notify the Borrower or the Servicer, as
applicable, promptly following such setoff. 

 

SECTION 14.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 14.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.





-102-

--------------------------------------------------------------------------------

 



 

SECTION 14.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

[Signature Pages Follow]

 

 

 

 



-103-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

    

AROP FUNDING, LLC

 

 

 

 

 

By:  

 

 

 

Name: R. Eberley Davis

 

 

Title:  Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

ALLIANCE COAL, LLC,

 

 

as the Servicer

 

 

 

 

 

 

 

 

By:

 

 

 

Name: R. Eberley Davis

 

 

Title:  Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 





 

 

S-1 

Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



 

    

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:  

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as LC Bank and as an LC Participant

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 



 

 

 

 

 

S-2 

Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
Form of [Loan Request] [LC Request]

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

Re:         [Loan Request] [LC Request]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 5, 2014 among AROP Funding, LLC (the “Borrower”), Alliance Coal,
LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto and PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank (as
amended, supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used in this [Loan Request] [LC Request] and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement.  The Borrower hereby request a Loan in the amount of [$       ] to be
made on [     , 20  ] (of which $[   ] will be funded by PNC and $[   ] will be
funded by the [   ].  The proceeds of such Loan should be deposited to [Account
number], at [Name, Address and ABA Number of Bank].  After giving effect to such
Loan, the Aggregate Capital will be [$       ].]

 

[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement.  The Borrower hereby request that the LC Bank issue a Letter of
Credit with a face amount of [$       ] on [     , 20  ].  After giving effect
to such issuance, the LC Participation Amount will be [$       ].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)         the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

(ii)         no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;





Exhibit A-1

--------------------------------------------------------------------------------

 



 

(iii)         no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension; and

 

(iv)         the Termination Date has not occurred.





Exhibit A-2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

 

    

Very truly yours,

 

 

 

 

 

AROP FUNDING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 



Exhibit A-3

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Assignment and Acceptance Agreement

 

Dated as of            , 20    

 

Section 1.

 

Commitment assigned:

$[     ]

Assignor’s remaining Commitment:

$[     ]

Capital allocable to Commitment assigned:

$[     ]

Assignor’s remaining Capital:

$[     ]

Interest (if any) allocable to Capital assigned:

$[     ]

Interest (if any) allocable to Assignor’s remaining Capital:

$[     ]

 

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement: [          ]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of December 5, 2014 among AROP Funding, LLC, Alliance Coal,
LLC, as Servicer, the Lenders party thereto, the LC Participants party thereto
and PNC Bank, National Association, as Administrative Agent and as the LC Bank
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

 

(Signature Pages Follow)





Exhibit B-1

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

    

[         ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

ASSIGNEE:

 

[         ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

 

 

Accepted as of date first above written:

    

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AROP FUNDING, LLC,

 

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 



Exhibit B-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C
Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [         ,      ], is
between AROP FUNDING, LLC (the “Borrower”) and [        ], as lender (the
“Lender”).

 

BACKGROUND

 

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of December 5, 2014 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”).  Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.         This letter constitutes an Assumption Agreement pursuant to
Section 14.03(h) of the Receivables Financing Agreement.  The Borrower desires
the Lender to [become a party to] [increase its existing Commitment under] the
Receivables Financing Agreement, and upon the terms and subject to the
conditions set forth in the Receivables Financing Agreement, the [[        ]
Lenders] agree[s] to [become Lenders thereunder] [increase its Commitment to the
amount set forth as its “Commitment” under the signature of such [      ] Lender
hereto].

 

The Borrower hereby represents and warrants to the [        ] Lenders and the
[         ] Administrative Agent as of the date hereof, as follows:

 

(i)         the representations and warranties of the Borrower contained in
Section 7.01 of the Receivables Financing Agreement are true and correct in all
material respects on and as of such date as though made on and as of such date;

 

(ii)        no Event of Default or Unmatured Event of Default has occurred and
is continuing, or would result from the assumption contemplated hereby; and

 

(iii)       the Termination Date shall not have occurred.

 

SECTION 2.         Upon execution and delivery of this Agreement by the Borrower
and [      ] (including the written consent of the Administrative Agent and the
LC Bank) and receipt by the Administrative Agent of counterparts of this
Agreement (whether by facsimile or otherwise) executed by each of the parties
hereto, [the [     ] Lender shall become a party to, and have the rights and
obligations of a Lender under, the Receivables Financing Agreement and a
“Commitment” as shall be as set forth under the signature of each such Lender
hereto].

 

SECTION 3.         THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW





Exhibit C-1

--------------------------------------------------------------------------------

 



PROVISIONS THEREOF.  This Agreement may not be amended or supplemented except
pursuant to a writing signed be each of the parties hereto and may not be waived
except pursuant to a writing signed by the party to be charged.  This Agreement
may be executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.

 

(Signature Pages Follow)

 





Exhibit C-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

 

    

AROP FUNDING, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name Printed:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

[           ], as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name Printed:

 

 

 

Title:

 

 

 

[Address]

 

 

 

 



Exhibit C-3

--------------------------------------------------------------------------------

 

 

EXHIBIT D
Form of Letter of Credit Application

 

(Attached)

 

 

 

 



Exhibit D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT E
Credit and Collection Policy

 

(Attached)

 

 

 



Exhibit E-1

--------------------------------------------------------------------------------

 



EXHIBIT F

Form of Information Package

 

(Attached)

 

 

 

 



Exhibit F

--------------------------------------------------------------------------------

 



EXHIBIT G

Form of Compliance Certificate

 

To: PNC Bank, National Association, as Administrative Agent

 

This Compliance Certificate is furnished pursuant to Section 8.02(a)(i) of that
certain Receivables Financing Agreement, dated as of December 5, 2014 among AROP
Funding, LLC (the “Borrower”), Alliance Coal, LLC, as Servicer (the “Servicer”),
the Lenders party thereto, the LC Participants party thereto and PNC Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as the LC Bank (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.         I am the duly elected                 of the Servicer.

 

2.         I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.

 

3.         The examinations described in paragraph 2 above did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or an Unmatured Event of Default, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

4.         Schedule I attached hereto sets forth financial statements of the
Parent and its Subsidiaries for the period referenced on such Schedule I.

 

[5.         Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]

 





Exhibit G-1

--------------------------------------------------------------------------------

 



The foregoing certifications are made and delivered this        day of
                   , 20   .

 

 

ALLIANCE COAL, LLC

    

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 





Exhibit G-2

--------------------------------------------------------------------------------

 



 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.         Schedule of Compliance as of                            , 20   with
Section 8.02(a) of the Agreement.  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

 

This schedule relates to the month ended:                   .

 

B.         The following financial statements of the Parent and its Subsidiaries
for the period ending on               , 20  , are attached hereto:

 

 

 



Exhibit G-3

--------------------------------------------------------------------------------

 



 

EXHIBIT H

Closing Memorandum

 

 

(Attached)

 

 

 

 

 



Exhibit H

--------------------------------------------------------------------------------

 



EXHIBIT I-1

Weekly Report

 

 

 

 



Exhibit HI-1

--------------------------------------------------------------------------------

 

 

EXHIBIT I-2

Daily Report

 

 

 

 

 

 



Schedule I-2

--------------------------------------------------------------------------------

 

 

SCHEDULE I
Commitments

 

 

Party

Capacity

Commitment

PNC

Lender

$100,000,000

PNC

LC Participant

$100,000,000

PNC

LC Bank

$100,000,000

 

 

 

 

 



Schedule I-2

--------------------------------------------------------------------------------

 

 

SCHEDULE II
Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

 

Lock-Box Bank

Lock-Box

Lock-Box Account

Fifth Third Bank

633905

07021290650

 

 

 



Schedule II-1

--------------------------------------------------------------------------------

 



 

SCHEDULE III
Notice Addresses

 

 

 

(A)         in the case of the Borrower, at the following address:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile:  918-295-7361

Attn:  Cary P. Marshall

 

with a copy to:

 

1146 Monarch St.

Lexington, Kentucky 40513

Facsimile:  859-223-3057

Attn:  R. Eberley Davis

 

(B)         in the case of the Servicer, at the following address:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile:  918-295-7361

Attn:  Cary P. Marshall

 

with a copy to:

 

1146 Monarch St.

Lexington, Kentucky 40513

Facsimile:  859-223-3057

Attn:  R. Eberley Davis

 

(C)         in the case of the Administrative Agent, at the following address:

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Telephone:  (412) 768-3090

Facsimile:  (412) 762-9184

Attention:  Robyn Reeher

 

(D)         in the case of the LC Bank, at the following address:

 

PNC Bank, National Association

Three PNC Plaza





Schedule III-1

--------------------------------------------------------------------------------

 



 

225 Fifth Avenue

Pittsburgh, PA 15222

Telephone:  (412) 768-3090

Facsimile:  (412) 762-9184

Attention:  Robyn Reeher

 

(E)         in the case of any other Person, at the address for such Person
specified in the other Transaction Documents; in each case, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

 

 



Schedule III-2

--------------------------------------------------------------------------------

 



SCHEDULE IV
Excluded Receivables

 

LOCATION OF MINING OPERATIONS

 

 

MINEHEAD

STATE

COUNTY

MC Mining

KY

Pike

 

 

 

 



Schedule IV-1

--------------------------------------------------------------------------------

 



EXHIBIT I-1

 

[See Attached]

 





 

--------------------------------------------------------------------------------

 



Alliance Resource Partners, L.P.
Receivables Securitization Program
Weekly Settlement Report

 

Prior Month-End

 

 

Report Date

 

 

Data As-Of:

 

 

 

 

 

Aggregate Capital:

 

 

LC Participation Amount:

 

 

Total Usage (Aggregate Capital + LC Participation Amount)

 

 

 

 

 

I.    Settlement Period Activity:

 

 

Total Receivables Balance

 

 

 

 

 

II.  Calculation of Net Receivables Pool Balance

 

 

Ending Accounts Receivable

 

 

Less Ineligibles (Prior Month-End Proxy)

 

 

Proxied Weekly Ineligible Receivables

 

 

Eligible Receivables

 

 

 

 

 

Less: Excess Concentrations (Prior Month-End Proxy)

 

 

Proxied Weekly Excess Concentrations

 

 

Weekly Net Receivables Pool Balance

 

 

 

 

 

III. Calculation of Reserves

 

 

Total Reserves (Prior Month-End Proxy)

 

 

Proxied Weekly Reserves

 

 

 

 

 

IV. Calculation of Borrowing Base

 

 

Weekly Borrowing Base

 

 

 

 

 

V.  Amounts Available for Release to Alliance

 

 

Balance in LC Collateral Account as of the Cut-Off Date

 

 

Required LC Collateral Account Amount

 

 

LC Collateral Account Surplus/(Deficit)

 

 

Eligible for Release to Alliance

 

 

Incremental Required LC account Deposit

 

 

 

VI. Signature

The undersigned hereby represents and warrants that the foregoing and
attachments represent true and accurate information in all material respects as
of the cut-off date shown above and is in accordance with the Receivables
Financing Agreement, dated as of December 5, 2014, by and among AROP Funding,
LLC, as borrower (the “Borrower”), Alliance Coal, LLC, ("Alliance"), as initial
servicer (in such capacity, together with its successors and permitted assignees
in such capacity, the “Servicer”), PNC Bank, National Association, as
Administrative Agent, LC Bank, LC Participant, and Lender.

 

Alliance Coal, LLC as Servicer

    

 

 

 

 

Signature:

 

 

Date:

 

 

 

 

Printed Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT I-2

 

[See Attached]

 





 

--------------------------------------------------------------------------------

 



Alliance Resource Partners, L.P.
Receivables Securitization Program
Daily Settlement Report

 

Prior Month-End

 

 

Report Date

 

 

Data As-Of:

 

 

 

 

 

Aggregate Capital:

 

 

LC Participation Amount:

 

 

Total Usage (Aggregate Capital + LC Participation Amount)

 

 

 

 

 

I.    Settlement Period Activity:

 

 

Total Receivables Balance

 

 

 

 

 

II.  Calculation of Net Receivables Pool Balance

 

 

Ending Accounts Receivable

 

 

Less Ineligibles (Prior Month-End Proxy)

 

 

Proxied Daily Ineligible Receivables

 

 

Eligible Receivables

 

 

 

 

 

Less: Excess Concentrations (Prior Month-End Proxy)

 

 

Proxied Daily Excess Concentrations

 

 

Daily Net Receivables Pool Balance

 

 

 

 

 

III. Calculation of Reserves

 

 

Total Reserves (Prior Month-End Proxy)

 

 

Proxied Daily Reserves

 

 

 

 

 

IV. Calculation of Borrowing Base

 

 

Daily Borrowing Base

 

 

 

 

 

V.  Amounts Available for Release to Alliance

 

 

Balance in LC Collateral Account as of the Cut-Off Date

 

 

Required LC Collateral Account Amount

 

 

LC Collateral Account Surplus/(Deficit)

 

 

Eligible for Release to Alliance

 

 

Incremental Required LC account Deposit

 

 

 

VI. Signature

The undersigned hereby represents and warrants that the foregoing and
attachments represent true and accurate information in all material respects as
of the cut-off date shown above and is in accordance with the Receivables
Financing Agreement, dated as of December 5, 2014, by and among AROP Funding,
LLC, as borrower (the “Borrower”), Alliance Coal, LLC, ("Alliance"), as initial
servicer (in such capacity, together with its successors and permitted assignees
in such capacity, the “Servicer”), PNC Bank, National Association, as
Administrative Agent, LC Bank, LC Participant, and Lender.

 

Alliance Coal LLC as Servicer

    

 

 

 

 

Signature:

 

 

Date:

 

 

 

 

Printed Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------